Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of August 23, 2019

among

HOULIHAN LOKEY, INC.,

as the Borrower,

CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as the Guarantors,

BANK OF AMERICA, N.A.,

as the Administrative Agent and the L/C Issuer

and

THE LENDERS PARTY HERETO

BOFA SECURITIES, INC.,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1  

1.01

 

Defined Terms

     1  

1.02

 

Other Interpretive Provisions

     31  

1.03

 

Accounting Terms

     32  

1.04

 

Rounding

     33  

1.05

 

Times of Day

     34  

1.06

 

Letter of Credit Amounts

     34  

1.07

 

UCC Terms

     34   ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS      34  

2.01

 

Revolving Loans

     34  

2.02

 

Revolving Borrowings; Conversions and Continuations of Loans

     34  

2.03

 

Letters of Credit

     36  

2.04

 

[Reserved]

     44  

2.05

 

Prepayments

     44  

2.06

 

Termination or Reduction of Revolving Facility

     45  

2.07

 

Repayment of Loans

     45  

2.08

 

Interest and Default Rate

     46  

2.09

 

Fees

     46  

2.10

 

Computation of Interest and Fees

     47  

2.11

 

Evidence of Debt

     47  

2.12

 

Payments Generally

     48  

2.13

 

Sharing of Payments by Lenders

     50  

2.14

 

Cash Collateral

     50  

2.15

 

Defaulting Lenders

     51  

2.16

 

Increase in Revolving Facility

     53   ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY      54  

3.01

 

Taxes

     54  

3.02

 

Illegality

     58  

3.03

 

Inability to Determine Rates

     59  

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

     61  

3.05

 

Compensation for Losses

     62  

3.06

 

Mitigation Obligations; Replacement of Lenders

     63  

3.07

 

Survival

     63   ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      64  

4.01

 

Conditions to Effectiveness

     64  

4.02

 

Conditions to all Credit Extensions

     66   ARTICLE V REPRESENTATIONS AND WARRANTIES      66  

5.01

 

Existence, Qualification and Power

     66  

5.02

 

Authorization; No Contravention

     67  

5.03

 

Governmental Authorization; Other Consents

     67  

5.04

 

Binding Effect

     67  

5.05

 

Financial Statements; No Material Adverse Effect

     67  

5.06

 

Litigation

     68  

5.07

 

No Default

     68  

 

i



--------------------------------------------------------------------------------

5.08

 

Ownership of Property

     68  

5.09

 

Environmental Compliance

     68  

5.10

 

Insurance

     69  

5.11

 

Taxes

     69  

5.12

 

ERISA Compliance

     69  

5.13

 

Margin Regulations; Investment Company Act; Broker-Dealer Subsidiaries

     70  

5.14

 

Disclosure

     72  

5.15

 

Compliance with Laws

     72  

5.16

 

Solvency

     72  

5.17

 

Sanctions Concerns; Anti-Corruption Laws; Patriot Act

     72  

5.18

 

Subsidiaries; Equity Interests; Loan Parties

     73  

5.19

 

Collateral Representations

     73  

5.20

 

Designation as Senior Indebtedness

     73  

5.21

 

Labor Matters

     73  

5.22

 

EEA Financial Institutions

     73   ARTICLE VI AFFIRMATIVE COVENANTS      74  

6.01

 

Financial Statements

     74  

6.02

 

Certificates; Other Information

     75  

6.03

 

Notices

     77  

6.04

 

Payment of Obligations

     77  

6.05

 

Preservation of Existence, Etc

     78  

6.06

 

Maintenance of Properties

     78  

6.07

 

Maintenance of Insurance

     78  

6.08

 

Compliance with Laws

     78  

6.09

 

Books and Records

     79  

6.10

 

Inspection Rights

     79  

6.11

 

Use of Proceeds

     79  

6.12

 

Material Contracts

     79  

6.13

 

Covenant to Guarantee Obligations

     80  

6.14

 

Covenant to Give Security

     80  

6.15

 

Further Assurances

     80  

6.16

 

Anti-Corruption Laws; Sanctions

     81  

6.17

 

Broker-Dealer Subsidiary Deposit Account

     81   ARTICLE VII NEGATIVE COVENANTS      81  

7.01

 

Liens

     81  

7.02

 

Indebtedness

     84  

7.03

 

Investments

     86  

7.04

 

Fundamental Changes

     87  

7.05

 

Dispositions

     88  

7.06

 

Restricted Payments

     89  

7.07

 

Change in Nature of Business

     89  

7.08

 

Transactions with Affiliates

     89  

7.09

 

Burdensome Agreements

     90  

7.10

 

Use of Proceeds

     90  

7.11

 

Financial Covenants

     90  

7.12

 

Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Organization; Form of Entity and Accounting Changes

     90  

7.13

 

Sale and Leaseback Transactions

     91  

7.14

 

Prepayments, Etc

     91  

 

ii



--------------------------------------------------------------------------------

7.15

 

Amendment, Etc

     91  

7.16

 

Ownership of Subsidiaries

     91  

7.17

 

Sanctions

     91  

7.18

 

Anti-Corruption Laws

     92  

7.19

 

Broker-Dealer Subsidiaries

     92   ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES      92  

8.01

 

Events of Default

     92  

8.02

 

Remedies upon Event of Default

     95  

8.03

 

Application of Funds

     95   ARTICLE IX ADMINISTRATIVE AGENT      96  

9.01

 

Appointment and Authority

     96  

9.02

 

Rights as a Lender

     97  

9.03

 

Exculpatory Provisions

     97  

9.04

 

Reliance by Administrative Agent

     98  

9.05

 

Delegation of Duties

     99  

9.06

 

Resignation of Administrative Agent

     99  

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     100  

9.08

 

No Other Duties, Etc

     101  

9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

     101  

9.10

 

Collateral and Guaranty Matters

     102  

9.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

     103  

9.12

 

ERISA Matters

     103   ARTICLE X CONTINUING GUARANTY      104  

10.01

 

Guaranty

     104  

10.02

 

Rights of Lenders

     105  

10.03

 

Certain Waivers

     105  

10.04

 

Obligations Independent

     105  

10.05

 

Subrogation

     106  

10.06

 

Termination; Reinstatement

     106  

10.07

 

Stay of Acceleration

     106  

10.08

 

Condition of Borrower

     106  

10.09

 

Appointment of Borrower

     106  

10.10

 

Right of Contribution

     107  

10.11

 

Keepwell

     107   ARTICLE XI MISCELLANEOUS      107  

11.01

 

Amendments, Etc

     107  

11.02

 

Notices; Effectiveness; Electronic Communications

     109  

11.03

 

No Waiver; Cumulative Remedies; Enforcement

     111  

11.04

 

Expenses; Indemnity; Damage Waiver

     112  

11.05

 

Payments Set Aside

     114  

11.06

 

Successors and Assigns

     114  

11.07

 

Treatment of Certain Information; Confidentiality

     118  

11.08

 

Right of Setoff

     120  

11.09

 

Interest Rate Limitation

     120  

11.10

 

Counterparts; Integration; Effectiveness

     120  

11.11

 

Survival of Representations and Warranties

     121  

11.12

 

Severability

     121  

 

iii



--------------------------------------------------------------------------------

11.13

 

Replacement of Lenders

     121  

11.14

 

Governing Law; Jurisdiction; Etc

     122  

11.15

 

Waiver of Jury Trial

     123  

11.16

 

Subordination

     123  

11.17

 

No Advisory or Fiduciary Responsibility

     124  

11.18

 

Electronic Execution

     124  

11.19

 

USA PATRIOT Act Notice

     124  

11.20

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     125  

11.21

 

Acknowledgement Regarding Any Supported QFCs

     125  

11.22

 

Releases of Collateral and Guarantors

     126  

 

iv



--------------------------------------------------------------------------------

SCHEDULES   Schedule 1.01(a)   Administrative Agent’s Office; Certain Addresses
for Notices Schedule 1.01(b)   Broker-Dealer Subsidiaries Schedule 1.01(c)  
Revolving Commitments and Applicable Percentages Schedule 5.18(a)  
Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments
Schedule 5.18(b)                   Loan Parties Schedule 7.01   Existing Liens
Schedule 7.02   Existing Indebtedness Schedule 7.03   Existing Investments
EXHIBITS   Exhibit A   Form of Compliance Certificate Exhibit B   Form of
Joinder Agreement Exhibit C   Form of Loan Notice Exhibit D   Form of Notice of
Loan Prepayment Exhibit E   Form of Solvency Certificate Exhibit F-1   Form of
U.S. Tax Compliance Certificate Exhibit F-2   Form of U.S. Tax Compliance
Certificate Exhibit F-3   Form of U.S. Tax Compliance Certificate Exhibit F-4  
Form of U.S. Tax Compliance Certificate Exhibit G   Form of Assignment and
Assumption Exhibit H   Form of Note Exhibit I   Form of Secured Party
Designation Notice

 

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of August 23, 2019 among HOULIHAN
LOKEY, INC., a Delaware corporation (the “Borrower”), the Guarantors (defined
herein), the Lenders (defined herein), and BANK OF AMERICA, N.A., as the
Administrative Agent and the L/C Issuer.

WHEREAS, the Borrower has requested that the Lenders and the L/C Issuer make
loans and other financial accommodations in an aggregate principal amount of up
to $100,000,000; and

WHEREAS, the Lenders and the L/C Issuer have agreed to make such loans and other
financial accommodations on the terms and subject to the conditions set forth
herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

“Adjustment” has the meaning specified in Section 3.03(c).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a), or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement.



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Facility
represented by such Lender’s Revolving Commitment at such time, subject to
adjustment as provided in Section 2.15. If the Revolving Commitments of all of
the Lenders and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, or if the Revolving Commitment of
each Lender to make Revolving Loans has expired, then the Applicable Percentage
of each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. The
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 1.01(c) or in the Assignment and Assumption or other
documentation pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means, (a) with respect to Eurodollar Rate Loans, 1.00% per
annum, (b) with respect to Base Rate Loans, 0.00% per annum, (c) with respect to
Letters of Credit, 1.00% per annum, and (d) with respect to the Commitment Fee,
0.30% per annum.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means BofA Securities, Inc., in its capacity as sole lead arranger
and sole bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation of any
Person, the capitalized amount of the remaining lease or similar payments under
the relevant lease or other applicable agreement or instrument that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP if such lease or other agreement or instrument were accounted for as a
Capitalized Lease, (c) in respect of any Securitization Transaction of any
Person, the outstanding principal amount of such financing, after taking into
account reserve accounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment, and (d) in respect of any Sale
and Leaseback Transaction of any Person, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended March 31, 2019, and
the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in Section 2.03.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Revolving Facility pursuant to Section 2.06, and (c) the date of termination of
the Revolving Commitment of each Lender to make Revolving Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

 

2



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors and assigns.

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus
one percent (1.00%); provided, that, if the Base Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.03, then the
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.

“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof, and (d) with respect to any other Person, the board
or committee of such Person serving a similar function.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Broker-Dealer Subsidiary” means (a) each Subsidiary listed on Schedule 1.01(b),
and (b) any other Subsidiary that is registered as a broker-dealer pursuant to
Section 15 of the Securities Exchange Act or that is regulated as a
broker-dealer or educator under any foreign securities law, or that is
registered as a Futures Commission Merchant (“FCM”), Introducing Broker (“IB”)
or other regulated entity pursuant to the Commodity Exchange Act or the
equivalent under any foreign securities Law.

 

3



--------------------------------------------------------------------------------

“Broker-Dealer Subsidiary Deposit Account” means that certain deposit account
maintained by the Borrower with the Administrative Agent and designated as the
“Houlihan Lokey Broker-Dealer Subsidiary Deposit Account”, into which any Net
Capital Overage is to be deposited by any Broker-Dealer Subsidiary pursuant to
Section 6.17.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or Los
Angeles, California and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect thereof, (a) cash or deposit account balances,
(b) backstop letters of credit entered into on terms, from issuers and in
amounts satisfactory to the Administrative Agent and the L/C Issuer, and/or
(c) if the Administrative Agent and the L/C Issuer shall agree, in their sole
discretion, other credit support, in each case, in Dollars and pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):

(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than one (1) year from the date of acquisition thereof;
provided, that, the full faith and credit of the United States is pledged in
support thereof;

(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i)(A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition, and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than one (1) year from
the date of acquisition thereof;

(c)    commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than two hundred seventy (270) days from
the date of acquisition thereof;

(d)    repurchase obligations with a term of not more than thirty (30) days for
securities described in clause (a) above and entered into with a financial
institution satisfying the criteria of clause (b) above, which repurchase
obligations are secured by a valid security interest in the underlying
securities;

 

4



--------------------------------------------------------------------------------

(e)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited such that at least
ninety-five percent (95%) of such Investments are of the character, quality and
maturity described in clauses (a), (b), (c) and (d) of this definition; and

(f)    other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Cash Management Bank” means any Person, in its capacity as a party to a Cash
Management Agreement, that (a) at the time it enters into a Cash Management
Agreement with a Loan Party or a Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party or a Subsidiary, in each case in
its capacity as a party to such Cash Management Agreement (even if such Person
ceases to be a Lender or such Person’s Affiliate ceased to be a Lender);
provided, that, for any of the foregoing to be included as a “Secured Cash
Management Agreement” on any date of determination by the Administrative Agent,
the applicable Cash Management Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.

“CFC” means a Person that is a controlled foreign corporation within the meaning
of Section 957 of the Code with respect to which the Borrower is a direct or
indirect owner thereof.

“CFC Holdco” means any direct or indirect Domestic Subsidiary of the Borrower
all or substantially all of the assets of which consist of, directly or
indirectly, Equity Interests or debt obligations of one or more CFCs.

“CFTC” means the Commodities Futures Trading Commission or any other regulatory
body that succeeds to the functions of the Commodities Futures Trading
Commission.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

5



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) (other
than the Permitted Holders) is or becomes the “beneficial owner” (as defined for
purposes of this clause (a) in Rules 13d-3 and 13d-5 under the Securities
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of Equity Interests
representing thirty-five percent (35%) or more of the aggregate ordinary voting
power for the Board of Directors of the Borrower represented by the issued and
outstanding Equity Interests of the Borrower on a fully-diluted basis (and
taking into account all such voting power represented by securities that such
“person” or “group” has the right to acquire pursuant to any option right) and
the percentage of aggregate ordinary voting power for the Board of Directors of
the Borrower so held is greater than the percentage of the aggregate ordinary
voting power for the Board of Directors of the Borrower represented by the
Equity Interests of the Borrower “beneficially owned” by the Permitted Holders
on a fully-diluted basis (and taking into account all such voting power
represented by securities that the Permitted Holders have right to acquire
pursuant to any option right); or

(b)    during any period of twenty-four (24) consecutive months, a majority of
the members of the Board of Directors of the Borrower cease to be composed of
individuals (i) who were members of that Board of Directors on the first day of
such period, (ii) whose election or nomination to that Board of Directors was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that Board of Directors or
(iii) whose election or nomination to that Board of Directors was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that Board of Directors;
or

(c)    at any time, a “change of control” (or any similar event, however
designated) occurs under the FRAM Notes or any other Indebtedness with an
aggregate principal amount in excess of the Threshold Amount.

“Closing Date” means August 23, 2019.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Administrative Agent, for the benefit of the
Secured Parties, are purported to be granted pursuant to and in accordance with
the terms of the Collateral Documents. Notwithstanding anything in the Loan
Documents to the contrary, the term “Collateral” shall not include any Excluded
Property.

“Collateral Documents” means, collectively, the Pledge Agreement, each Joinder
Agreement, each of the security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.14, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

6



--------------------------------------------------------------------------------

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following, without duplication, to the extent
deducted in calculating such Consolidated Net Income (or, in the case of amounts
pursuant to clause (a)(viii) below, not already included in Consolidated Net
Income): (i) Consolidated Interest Charges for such period; (ii) the provision
for federal, state, local and foreign income taxes payable for such period;
(iii) depreciation and amortization expense for such period; (iv) fees and
expenses for such period incurred in connection with the negotiation, execution
and delivery of the Loan Documents and any amendments, modifications or
refinancings thereof in an aggregate amount not to exceed $1,000,000; (v) all
unusual or non-recurring losses or expenses during such period; provided, that,
the aggregate amount added back pursuant to this clause (a)(v) for any period
shall not exceed five percent (5%) of Consolidated EBITDA prior to giving effect
to any such add-backs for such period; (vi) all non-cash expenses, losses or
charges for such period (including any non-cash stock based compensation expense
for such period) which do not represent an accrual or reserve for potential cash
payment in such period or any future period; (vii) fees and expenses for such
period in connection with any issuance of Qualified Capital Stock of the
Borrower, any issuance of Indebtedness permitted pursuant to Section 7.02, and
any Investment permitted pursuant to Section 7.03 (including, for the avoidance
of doubt, any Permitted Acquisition), in each case, whether or not consummated,
in an aggregate amount not to exceed $10,000,000; and (viii) cost savings for
such period projected by the Borrower in good faith to be realized as a result
of actions which have been taken or which are committed to be taken in
connection with Acquisitions after the Closing Date, net of the amount of actual
benefits realized during such period from such actions; provided, that, (A) in
the Compliance Certificate required to be delivered pursuant to Section 6.02,
the Borrower shall certify that such cost savings (x) are reasonably anticipated
to be realized within twelve (12) months after the consummation of the
applicable Acquisition, and (y) are factually supportable as determined in good
faith by the Borrower, (B) no cost savings shall be added pursuant to this
clause (a)(viii) to the extent duplicative of any amounts otherwise added to, or
included in, Consolidated Net Income, whether through a pro forma adjustment or
otherwise, for such period, (C) projected amounts (that are not yet realized)
may no longer be added in calculating Consolidated EBITDA pursuant to this
clause (a)(viii) to the extent occurring more than four (4) full fiscal quarters
after the specified action taken in order to realize such projected cost
savings, and (D) the aggregate amount added back pursuant to this clause
(a)(viii) for any period shall not exceed the sum of (x) three percent (3%) of
Consolidated EBITDA prior to giving effect to any such add-backs for such
period, plus (y) any additional cost savings (meeting the requirements set forth
in subclauses (A) through (C) of this clause (a)(viii)) approved by the Required
Lenders in their sole discretion for adding back pursuant to this
clause (a)(viii); minus (b) the following, without duplication, to the extent
included in calculating such Consolidated Net Income: (i) all non-cash income or
gains for such period; (ii) all unusual or non-recurring gains for such period;
and (iii) federal, state, local and foreign income tax credits during such
period.

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries on a Consolidated basis determined in accordance with GAAP.

 

7



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, for any Measurement Period, for the
Borrower and its Subsidiaries on a Consolidated basis, the sum of, without
duplication, (a) all interest, premium payments, debt discount, fees, charges
and related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, (b) all interest
paid or payable with respect to discontinued operations, and (c) the portion of
rent expense under Capitalized Leases that is treated as interest in accordance
with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date, to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a Consolidated basis for the
most recently completed Measurement Period; provided, that, Consolidated Net
Income shall exclude (a) unusual and infrequent gains and losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, and (c) any
income (or loss) for such Measurement Period of any Person if such Person is not
a Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (b) of this proviso).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the Voting Stock of such
Person.

“Controlled Affiliates” means, as to any Person, any other Person that directly
or indirectly is in control of, is controlled by, or is under common control
with, such Person.

“Cost of Acquisition” means the purchase consideration for any Permitted
Acquisition, whether paid in cash or by exchange of Equity Interests (other than
Qualified Capital Stock of the Borrower (to the extent not constituting a Change
of Control)) or of properties or otherwise and whether payable at or prior to
the consummation of such Permitted Acquisition or deferred for payment at any
future time, whether or not any such future payment is subject to the occurrence
of any contingency, and includes any and all payments representing the purchase
price and any assumptions of Indebtedness, deferred purchase price, Earn Out
Obligations and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any Person. For
purposes of determining the aggregate consideration paid for an Acquisition at
the time of such Acquisition, the amount of any Earn Out Obligations shall be
deemed to be the amount reasonably anticipated to be paid at the time of
consummation of such Acquisition.

 

8



--------------------------------------------------------------------------------

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning specified in Section 11.21.

“Credit Extension” means each of the following: (a) a Revolving Borrowing, and
(b) an L/C Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto, and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, or any
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent,
or the L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder
(provided, that, such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal

 

9



--------------------------------------------------------------------------------

Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided, that, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Equity Interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer and each Lender promptly following such determination.

“Designated Examining Authority” means FINRA, the NFA or any other exchange that
has been designated as a Broker-Dealer Subsidiary’s designated examining
authority, as such term is defined in Rule 15c3-1(c)(12) promulgated under the
Securities Exchange Act.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Designated Self-Regulatory Organization” has the meaning specified in
Section 3(a)(26) of the Securities Exchange Act.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property
(including the Equity Interests in any Subsidiary) by any Loan Party or
Subsidiary (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding any Involuntary Disposition.

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, prior to
the ninety-first (91st) day after the Maturity Date, (b) requires the payment of
any cash dividends at any time prior to the ninety-first (91st) day after the
Maturity Date, (c) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) debt securities, or (ii) any Equity
Interests referred to in clause (a) or (b) above, in each case at any time prior
to the ninety-first (91st) day after the Maturity Date, or (d) contains any
repurchase obligation which may come into effect prior to payment in full of all
Obligations; provided, that, any Equity Interests that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Equity Interests are
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem or repurchase such Equity Interests upon the occurrence of a
change in control or an asset sale occurring prior to the ninety-first (91st)
day after the Maturity Date shall not constitute Disqualified Capital Stock if
such Equity Interests provide that the issuer thereof will not redeem or
repurchase any such Equity Interests pursuant to such provisions prior to the
Facility Termination Date.

“Dollar” and “$” mean lawful money of the United States.

 

10



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Early Warning Threshold” means, with respect to any Broker-Dealer Subsidiary,
those circumstances set forth in Rule 17a-11(b) promulgated under the Securities
Exchange Act pursuant to which a broker-dealer is required to give an “early
warning” notice of capital-related problems to the SEC.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments or other indemnity obligations) pursuant
to the documentation relating to such Acquisition. For purposes of determining
the amount of any Earn Out Obligations to be included in the definition of
Funded Indebtedness, the amount of Earn Out Obligations shall be deemed to be
the aggregate liability in respect thereof, as determined in accordance with
GAAP.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law or any Environmental Permit, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment, or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

11



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, but not limited to, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan,
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan if there is any potential liability
therefor, (d) the filing of a notice of intent to terminate, or the treatment of
a Pension Plan amendment as a termination under Section 4041 or 4041A of ERISA,
(e) the institution by the PBGC of proceedings to terminate a Pension Plan,
(f) any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan, (g) the determination that any Pension Plan is considered an
at-risk plan or a Multiemployer Plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA, (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate, or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Rate” means:

(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable
or successor rate which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two (2) Business Days prior to the commencement
of such Interest Period, for Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; and

(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) Business Days prior to such date for Dollar deposits with a term
of one (1) month commencing that day;

 

12



--------------------------------------------------------------------------------

provided, that: (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further, that, to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Property” means, with respect to any Loan Party: (a) the Equity
Interests of any Immaterial Subsidiary owned by such Loan Party; and (b) pledges
of, and security interests in, any Equity Interests owned by such Loan Party,
the pledge or grant of a security interest in which are prohibited by applicable
Law; provided, that, in the event of the termination or elimination of any such
prohibition contained in any applicable Law, a security interest in such Equity
Interests shall be automatically and simultaneously granted under the Collateral
Documents and shall be included as Collateral.

“Excluded Subsidiary” means (a) each Broker-Dealer Subsidiary, (b) each CFC
Holdco, (c) each Immaterial Subsidiary, (d) each Foreign Subsidiary, (e) each
direct and indirect Subsidiary of any Foreign Subsidiary, and (f) each
Subsidiary that is prohibited by applicable Law from providing a guaranty to
secure the Secured Obligations; provided, that, in the event of the termination
or elimination of any such prohibition contained in any applicable Law, such
Subsidiary shall immediately comply with Section 6.13 and become a Guarantor
hereunder.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 9.11 and any other “keepwell, support or other agreement” for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in the
jurisdiction imposing such Tax (or any political subdivision thereof), or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Commitment
pursuant to a Law in effect on the date on which (i) such Lender acquires such
interest in such Loan or Revolving Commitment (other than pursuant to an
assignment request by the Borrower under Section 11.13), or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01, amounts with respect to such

 

13



--------------------------------------------------------------------------------

Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(f), and (d) any U.S. federal withholding Taxes imposed under
FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 18, 2015, among the Borrower, the guarantors party thereto, and Bank of
America, as lender.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Revolving Facility has terminated, (b) all
Obligations have been paid in full in cash (other than contingent
indemnification obligations for which no claim has been asserted), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit as to
which other arrangements with respect thereto reasonably satisfactory to the
Administrative Agent and the L/C Issuer shall have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreement between a
non-U.S. jurisdiction and the United States with respect to the foregoing.

“FCM” has the meaning specified in the definition of “Broker-Dealer Subsidiary”.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that, (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
reasonably determined by the Administrative Agent.

“Fee Letter” means the fee letter agreement, dated as of July 25, 2019, between
the Borrower and Bank of America.

“FINRA” means the Financial Industry Regulatory Authority, Inc., or any other
self-regulatory body which succeeds to the functions of the Financial Industry
Regulatory Authority, Inc.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRAM” means FRAM Holdings, Inc., a Delaware corporation.

“FRAM Notes” means those certain long term floating notes in an aggregate
principal amount of $1,958,000 representing obligations owed by the Borrower to
former employees of FRAM in connection with the repurchase of Equity Interests
of FRAM from the same.

 

14



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations, other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money, whether current or long-term (including the Obligations) and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness of
such Person, (c) the principal portion of all obligations of such Person under
conditional sale or other title retention agreements relating to property
purchased by such Person or any Subsidiary thereof (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business), including any Earn Out Obligations, (f) all Attributable Indebtedness
of such Person, (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Disqualified Capital
Stock in such Person or any other Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, (h) all Funded Indebtedness of
other Persons secured by (or for which the holder of such Funded Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on,
or payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(i) all Guarantees by such Person with respect to Funded Indebtedness of the
types specified in clauses (a) through (h) above of another Person, and (j) all
Funded Indebtedness of the types referred to in clauses (a) through (i) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, except to the extent that such Funded Indebtedness is
expressly made non-recourse to such Person. For purposes hereof, the amount of
any direct obligation arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments shall be the maximum amount available to be drawn thereunder.

“Funding Indemnity Letter” means a funding indemnity letter in form and
substance reasonably acceptable to the Administrative Agent.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including the FASB ASC, that are applicable to the
circumstances as of the date of determination, consistently applied and subject
to Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

15



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 10.01.

“Guarantors” means, collectively, (a) each Person identified as a “Guarantor” on
the signature pages hereto, (b) the Subsidiaries of the Borrower as are or may
from time to time become parties to this Agreement pursuant to Section 6.13, (c)
with respect to Secured Obligations owing by any Loan Party or any of its
Subsidiaries arising under Secured Cash Management Agreements and Secured Hedge
Agreements and any Swap Obligation of a Specified Loan Party (determined before
giving effect to Sections 10.01 and 10.11) under the Guaranty, the Borrower, and
(d) the successors and permitted assigns of the foregoing; provided, that, in no
event shall any Excluded Subsidiary be a Guarantor.

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.13.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract not prohibited under
Article VI or VII with a Loan Party or a Subsidiary, is a Lender or an Affiliate
of a Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a
party to a Swap Contract not prohibited under Article VI or VII with a Loan
Party or a Subsidiary, in each case, in its capacity as a party to such Swap
Contract; provided, that, in the case of a Secured Hedge Agreement with a Person
who is no longer a Lender (or an Affiliate of a Lender), such Person shall be
considered a Hedge Bank only through the stated termination date (without
extension or renewal) of such Secured Hedge Agreement; provided, further, that,
for any of the foregoing to be included as a “Secured Hedge Agreement” on any
date of determination by the Administrative Agent, the applicable Hedge Bank
(other than the Administrative Agent or an Affiliate of the Administrative
Agent) must have delivered a Secured Party Designation Notice to the
Administrative Agent prior to such date of determination.

 

16



--------------------------------------------------------------------------------

“HMT” has the meaning specified in the definition of “Sanction(s)”.

“Honor Date” has the meaning specified in Section 2.03(c).

“Houlihan Lokey UK” means Houlihan Lokey Capital (Holdings) Ltd., a UK private
limited company.

“IB” has the meaning specified in the definition of “Broker-Dealer Subsidiary”.

“Immaterial Subsidiary” means, as of any date, any Subsidiary designated as such
by the Borrower in writing to the Administrative Agent whose: (a)(i) total
assets, as of that date, are less than the greater of (A) $2,500,000, and
(B) two and one-half percent (21⁄2%) of the Consolidated assets of the Borrower
and its Subsidiaries, and (ii) whose total assets, as of that date and together
with the total assets of all other Immaterial Subsidiaries as of such date, are
less than the greater of (A) $5,000,000, and (B) five percent (5%) of the
Consolidated assets of the Borrower and its Subsidiaries, and (b)(i) total
revenues for the most recently ended twelve (12) month period do not exceed the
greater of (A) $2,500,000, and (B) two and one-half percent (21⁄2%) of the
Consolidated revenues of the Borrower and its Subsidiaries, and (ii) whose total
revenues for the most recently ended twelve (12) month period, together with the
total revenues for the most recently ended twelve (12) month period for all
other Immaterial Subsidiaries, do not exceed the greater of (A) $8,000,000, and
(B) five percent (5%) of the Consolidated revenues of the Borrower and its
Subsidiaries; provided, that, a Subsidiary will not be considered to be an
Immaterial Subsidiary if it, directly or indirectly, Guarantees or otherwise
provides direct credit support for any Indebtedness of any Loan Party.

“Impacted Loans” has the meaning specified in Section 3.03(a).

“Indebtedness” means, as to any Person at any time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP: (a) all Funded Indebtedness of such Person at such time,
(b) the Swap Termination Value of any Swap Contract of such Person at such time,
(c) all Earn Out Obligations of such Person prior to such time as such Earn Out
Obligations become due and payable and remain unpaid for thirty (30) days, (d)
all Guarantees by such Person with respect to outstanding Indebtedness of the
type specified in clauses (a), (b) and (c) above of any other Person, and
(e) all Indebtedness of the types referred to in clauses (a) through (d) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person or a Subsidiary
thereof is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person or such Subsidiary.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intercompany Debt” has the meaning specified in Section 7.02.

 

17



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
that, if any Interest Period for a Eurodollar Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates, and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrower in its Loan Notice or such other period that is twelve
(12) months or less requested by the Borrower and consented to by all of the
Lenders; provided, that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)    no Interest Period shall extend beyond the Maturity Date.

“Interim Financial Statements” has the meaning specified in Section 4.01(d).

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) an Acquisition. For purposes of covenant compliance, the amount
of any Investment shall be (i) the amount actually invested, without adjustment
for subsequent increases or decreases in the value of such Investment, minus
(ii) the amount of dividends or distributions received in connection with such
Investment and any return of capital or repayment of principal received in
respect of such Investment that, in each case, is received in cash or Cash
Equivalents.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit B executed and delivered in accordance with the provisions of
Section 6.13.

 

18



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit as of such date,
plus the aggregate of all Unreimbursed Amounts (including all L/C Borrowings) as
of such date. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement, and their successors and assigns.

“Lending Office” means, as to the Administrative Agent, the L/C Issuer, or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date (or, if such day is not a Business Day, the next succeeding
Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(g).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$10,000,000 and (b) the Revolving Facility. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.

 

19



--------------------------------------------------------------------------------

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

“LIBOR Rate” has the meaning specified in the definition of “Eurodollar Rate”.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrower, to reflect the adoption and implementation of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan.

“Loan Documents” means, collectively, this Agreement, each Note, the Guaranty,
each Collateral Document, the Fee Letter, each Issuer Document, each Joinder
Agreement, each other agreement, instrument or document designated by its terms
as a “Loan Document”, and any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.14 (but specifically
excluding any Secured Hedge Agreement or any Secured Cash Management Agreement).

“Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit C or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

20



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Loan
Parties and their Subsidiaries, taken as a whole, (b) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of the Loan Parties (taken as a whole) to perform
their obligations under the Loan Documents, or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.

“Material Contract” means (a) each contract, agreement, permit or license,
written or oral, which is material to the operations, business, assets,
properties, or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, and (b) each contract, agreement, permit or
license, written or oral, of the Borrower and its Subsidiaries as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

“Material Foreign Subsidiary” means any Foreign Subsidiary (other than Houlihan
Lokey UK) that, as of any date of determination, either (a) has total assets as
of the last day of the most recently ended Measurement Period that exceed the
greater of (i) $5,000,000, and (ii) five percent (5%) of the Consolidated assets
of the Borrower and its Subsidiaries as of such date, or (b) generated total
revenues for the most recently ended Measurement Period that exceed the greater
of (i) $8,000,000, and (ii) five percent (5%) of the Consolidated revenues of
the Borrower and its Subsidiaries for such Measurement Period.

“Material Indebtedness” means Funded Indebtedness in an aggregate principal
amount in excess of the Threshold Amount.

“Maturity Date” means August 23, 2022; provided, that, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.`

“Measurement Period” means, at any date of determination, (a) for purposes of
determining compliance with the financial covenants set forth in Section 7.11,
on the last day of any fiscal quarter of the Borrower, the four (4) fiscal
quarters of the Borrower ending on the last day of such fiscal quarter, and
(b) for all other purposes, the most recently completed four (4) fiscal quarters
of the Borrower for which the Borrower was required to deliver financial
statements pursuant to Section 6.01(a) or (b) (or, for any date prior to the
delivery of financial statements for the fiscal quarter of the Borrower ended
September 30, 2019, determined with reference to the Interim Financial
Statements).

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to one hundred two percent (102%) of the
Fronting Exposure of the L/C Issuer with respect to Letters of Credit issued and
outstanding at such time, (b) with respect to Cash Collateral consisting of cash
or deposit account balances provided in accordance with the provisions of
Section 2.14(a)(i) or (a)(ii), an amount equal to one hundred two percent (102%)
of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

21



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Capital” means “net capital” as that term is defined in the Net Capital
Rule.

“Net Capital Overage” means, at any time the same is determined, the amount, if
any, by which any Broker-Dealer Subsidiary’s Net Capital exceeds the sum of
(a) the highest amount of Net Capital such Broker-Dealer Subsidiary is required
at such time to maintain (including capital accounts necessary to maintain
current reporting status) by any Governmental Authority or any self-regulatory
organization, plus (b) one hundred percent (100%) of the amount set forth in
clause (a), plus (c) $20,000,000.

“Net Capital Rule” means Rule 15c3-1 promulgated under the Securities Exchange
Act, including any successor rule under the Securities Exchange Act relating to
net capital requirements of broker-dealers.

“NFA” means the National Futures Association or any other regulatory body that
succeeds to the functions of the National Futures Association.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01, and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Revolving Loans made by such Lender, substantially in the form of
Exhibit H.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit D or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided, that, Obligations of a Guarantor shall exclude any
Excluded Swap Obligations with respect to such Guarantor.

 

22



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction), (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction), and (d) with respect to
all entities, any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

“ORIX” means ORIX USA Corporation, a Delaware corporation.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
aggregate outstanding principal amount thereof on such date after giving effect
to any borrowings and prepayments or repayments of Revolving Loans, as the case
may be, occurring on such date, and (b) with respect to any L/C Obligations on
any date, the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Patriot Act” has the meaning specified in Section 11.18.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in Sections 412, 430, 431, 432 and
436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

23



--------------------------------------------------------------------------------

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan) that is maintained or is contributed to by the Borrower and any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.

“Permitted Acquisition” means any Acquisition by a Loan Party (the Person,
assets or division, line of business or other business unit of the Person to be
acquired in such Acquisition shall be referred to herein as the “Target”);
provided, that, (a) the Target of such acquisition operates a Permitted Business
or the assets acquired pursuant to such Acquisition are used or useful in a
Permitted Business, (b) for any Acquisition involving a Cost of Acquisition in
excess of $5,000,000, the Borrower shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving Pro
Forma Effect to such Acquisition, (i) the Loan Parties would be in compliance
with the financial covenants set forth in Section 7.11 as of the end of the most
recent Measurement Period, and (ii) the Consolidated Leverage Ratio is at least
0.25 less than the ratio required to be maintained at such time by
Section 7.11(a), (c) the Target shall have earnings before interest, taxes,
depreciation and amortization for the four (4) fiscal quarter period prior to
the acquisition date in an amount greater than negative $5,000,000, (d) no Event
of Default shall exist or would result from giving effect to such Acquisition,
(e) such Permitted Acquisition shall have been approved by the Board of
Directors and/or the shareholders (or equivalent) of the applicable Loan Party
and the Target, (f) each Subsidiary acquired in connection with such Acquisition
shall become a Loan Party and/or the assets acquired shall be subject to Liens
in favor of the Administrative Agent, for the benefit of the Secured Parties, in
each case in accordance with, and to the extent required by, Sections 6.13
and/or 6.14, and (g) the Cost of Acquisition paid by the Loan Parties for all
Acquisitions made during the term of this Agreement shall not exceed
$150,000,000 (and if the Cost of Acquisition for any such Acquisition exceeds
$50,000,000, the Loan Parties shall have delivered to the Administrative Agent
(i) a certified copy of the purchase agreement with respect to such Acquisition,
(ii) if available, annual financial statements (including audits, if available)
of the Target for the past three fiscal year periods and the most current
interim financial statements of the Target, and (iii) updated projections for
the Loan Parties incorporating the Target of such Acquisition).

“Permitted Business” means any business that is permitted pursuant to
Section 7.07.

“Permitted Holders” means ORIX (and its Controlled Affiliates), the Voting Trust
and the Voting Trustees.

“Permitted Liens” has the meaning specified in Section 7.01.

“Permitted Transfers” means: (a) Dispositions of inventory in the ordinary
course of business; (b) Dispositions of property to the Borrower or any
Subsidiary; provided, that, if the transferor of such property is a Loan Party
then either (i) the transferee thereof must a Loan Party (or shall be a Person
organized under the Laws of the United States and shall become a Loan Party
hereunder), or (ii) or (to the extent such transaction constitutes an
Investment), such transaction is permitted by Section 7.03; (c) Dispositions of
accounts receivable in connection with the collection or compromise thereof;
(d) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Borrower and its Subsidiaries;
and (e) the sale or Disposition of Cash Equivalents.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

24



--------------------------------------------------------------------------------

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), other than a Multiemployer Plan, maintained
for employees of the Borrower or any ERISA Affiliate or any such Plan to which
the Borrower or any ERISA Affiliate is required to contribute on behalf of any
of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the pledge agreement, dated as of the Closing Date,
executed in favor of the Administrative Agent by each of the Loan Parties.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable Measurement
Period for the applicable covenant or requirement: (a)(i) with respect to any
Specified Disposition, income statement and cash flow statement items (whether
positive or negative) attributable to the Person or property disposed of shall
be excluded, and (ii) with respect to any Acquisition or other Investment,
income statement and cash flow statement items (whether positive or negative)
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement items for the Borrower
and its Subsidiaries in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01, and (B) such items are supported by financial
statements or other information reasonably satisfactory to the Administrative
Agent, (b) any retirement of Indebtedness, and (c) any incurrence or assumption
of Indebtedness by the Borrower or any Subsidiary (and if such Indebtedness has
a floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination); provided, that, (x) Pro
Forma Basis, Pro Forma Compliance and Pro Forma Effect in respect of any
Specified Transaction shall be calculated in a reasonable and factually
supportable manner and certified by a Responsible Officer of the Borrower, and
(y) any such calculation shall be subject to the applicable limitations set
forth in the definition of Consolidated EBITDA.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the Consolidated
Leverage Ratio and Consolidated EBITDA as of the most recent Measurement Period
after giving Pro Forma Effect to the applicable Specified Transaction.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 11.21.

“Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

25



--------------------------------------------------------------------------------

“Recipient” means the Administrative Agent, any Lender, or the L/C Issuer, as
applicable.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Revolving Borrowing,
or a conversion or continuation of Revolving Loans, a Loan Notice, and (b) with
respect to an L/C Credit Extension, a Letter of Credit Application.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 66 2/3% of the Total Credit Exposures of all Lenders;
provided, that, if at any time there exists two (2) or more Lenders that are not
Affiliates, “Required Lenders” shall mean at least two (2) Lenders that are not
Affiliates having Total Credit Exposures representing more than 66 2/3% of the
Total Credit Exposures of all Lenders. The Total Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time; provided, that, the amount of any Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
L/C Issuer in making such determination.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the executive chairman, chief executive officer,
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party, solely for purposes of the delivery of incumbency certificates,
the secretary or any assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance reasonably satisfactory to the Administrative Agent.

 

26



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Borrower or any of its
Subsidiaries, now or hereafter outstanding, and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.01(c) under the caption “Revolving Commitment” or opposite such
caption in the Assignment and Assumption or other documentation pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The Revolving
Commitments of all of the Lenders on the Closing Date shall be $100,000,000.

“Revolving Exposure” means, as to any Lender at any time, the sum of (a) the
aggregate principal amount of such Lender’s outstanding Revolving Loans at such
time, plus (b) such Lender’s participation in L/C Obligations at such time.

“Revolving Facility” means, at any time, the aggregate amount of the Lenders’
Revolving Commitments at such time.

“Revolving Loan” has the meaning specified in Section 2.01.

“S&P” means S&P Global Ratings and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other sanctions authority having
authority or jurisdiction over the Borrower or any of its Subsidiaries.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party and/or any Subsidiary and any Cash Management Bank.

 

27



--------------------------------------------------------------------------------

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract permitted under Article VI or VII between any Loan
Party and/or any Subsidiary and any Hedge Bank.

“Secured Obligations” means (a) in the case of the Borrower, (i) all
Obligations, (ii) all obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements, and (iii) all costs and expenses
incurred in connection with enforcement and collection of the foregoing, to the
extent required to be paid by the Loan Parties pursuant to Section 11.04, in
each case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, and (b) in
the case of any Guarantor, such Guarantor’s Guaranteed Obligations; provided,
that, Secured Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Indemnitees and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit I.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Securities Exchange Act” means the Securities Exchange Act of 1934, including
all amendments thereto and regulations promulgated thereunder.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“SIPC” means the Securities Investor Protection Corporation, or any Governmental
Authority succeeding to any of its principal functions.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit E.

“Solvent” and “Solvency” mean, with respect to any Person (or group of Persons)
on any date of determination, that on such date (a) the fair value of the
property of such Person (or group of Persons) is greater than the total amount
of liabilities, including contingent liabilities, of such Person (or group of
Persons), (b) the present fair saleable value of the assets of such Person (or
group of Persons) is not less

 

28



--------------------------------------------------------------------------------

than the amount that will be required to pay the probable liability of such
Person (or group of Persons) on its (or their) debts as they become absolute and
matured, (c) such Person does (or group of Persons do) not intend to, and does
(or do) not believe that it (or they) will, incur debts or liabilities beyond
the ability of such Person (or group of Persons) to pay such debts and
liabilities as they mature, (d) such Person (or group of Persons) is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which the property of such Person (or group of Persons) would
constitute an unreasonably small capital, and (e) such Person (or group of
Persons) is able to pay its (or their) debts and liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business. The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).

“Specified Disposition” means any sale, transfer or other Disposition of all or
substantially all of the assets of, or of all of the Equity Interests of, any
Subsidiary or of any business unit, line of business or division of the Borrower
or any Subsidiary (including the termination or discontinuance of activities
constituting a business) or any other sale, transfer or other Disposition that
results in a Person ceasing to be a Subsidiary.

“Specified Transaction” means (a) any Acquisition, any Investment that results
in a Person becoming a Subsidiary, or any Specified Disposition, in each case,
whether by merger, consolidation or otherwise, (b) any incurrence or repayment
of Indebtedness, or (c) any other event that by the terms of the Loan Documents
requires Pro Forma Compliance with a test or covenant, calculation as to Pro
Forma Effect with respect to a test or covenant or requires such test or
covenant to be calculated on a Pro Forma Basis.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Supported QFC” has the meaning specified in Section 11.21.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

29



--------------------------------------------------------------------------------

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” has the meaning specified in the definition of “Permitted Acquisition”.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Threshold Amount” means $15,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the sum of (a) the
amount of the unused Revolving Commitment of such Lender at such time, plus
(b) the Revolving Exposure of such Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and L/C Obligations.

“Transactions” means, collectively, the execution and delivery of this Agreement
and the other Loan Documents and the Credit Extensions to be made on the Closing
Date.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

30



--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c).

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolutions Regimes” has the meaning specified in Section 11.21.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(f).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

“Voting Trust” means the voting trust established by the Voting Trust Agreement.

“Voting Trust Agreement” means that certain Voting Trust Agreement dated as of
August 18, 2015, by and among the Borrower, certain holders of the class B
common stock of the Borrower, and the Voting Trustees party thereto, as in
effect on the Closing Date and as may be amended in a manner not materially
adverse to the Lenders.

“Voting Trustees” means the “Trustees” (as defined in the Voting Trust
Agreement) appointed in accordance with the terms of Section 1 of the Voting
Trust Agreement.

“Withholding Agent” shall mean any Loan Party or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or

 

31



--------------------------------------------------------------------------------

in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified, extended, restated, replaced or supplemented from time to
time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)    Any reference herein to a merger, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person).

1.03    Accounting Terms.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein or in accordance with GAAP.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at one hundred percent (100%) of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);

 

32



--------------------------------------------------------------------------------

provided, that, until so amended, (i) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein, and
(ii) the Borrower shall provide to the Administrative Agent financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above; provided, that, in
connection with the computation of any amount or ratios referred to herein, the
Borrower shall provide to the Administrative Agent financial statements and
other documentation as may reasonably be requested by the Administrative Agent
or any Lender to reconcile calculations of such amount or ratio with the
financial statements delivered by the Borrower pursuant to Section 6.01(a) or
Section 6.01(b).

(c)    Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d)    Pro Forma Calculations. Notwithstanding anything to the contrary
contained herein, all calculations of the Consolidated Leverage Ratio and
Consolidated EBITDA shall be made on a Pro Forma Basis with respect to all
Specified Transactions occurring during the applicable Measurement Period to
which such calculation relates, and/or subsequent to the end of such Measurement
Period but not later than the date of such calculation; provided, that,
notwithstanding the foregoing, when calculating the Consolidated Leverage Ratio
and/or Consolidated EBITDA for purposes of determining compliance with
Section 7.11, any Specified Transaction and any related adjustment contemplated
in the definition of Pro Forma Basis that occurred subsequent to the end of the
applicable Measurement Period shall not be given Pro Forma Effect. For purposes
of determining compliance with any provision of this Agreement which requires
Pro Forma Compliance with any financial covenant set forth in Section 7.11, (i)
in the case of any such compliance required after delivery of financial
statements for the fiscal quarter ending September 30, 2019, such Pro Forma
Compliance shall be determined by reference to the maximum Consolidated Leverage
Ratio and/or minimum Consolidated EBITDA, as applicable, permitted for the
fiscal quarter most recently then ended for which financial statements have been
delivered (or were required to have been delivered) in accordance with
Section 6.01(a) or (b), or (ii) in the case of any such compliance required
prior to the delivery referred to in clause (i) above, such Pro Forma Compliance
shall be determined by reference to (x) the Interim Financial Statements, and
(y) the maximum Consolidated Leverage Ratio and/or minimum Consolidated EBITDA,
as applicable, permitted for the fiscal quarter ending September 30, 2019.

1.04    Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

33



--------------------------------------------------------------------------------

1.05    Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.06    Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, that, with respect to any Letter of Credit that, by its
terms or the terms of any Issuer Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

1.07    UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

2.01    Revolving Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to the Borrower, in
Dollars, from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, that, after giving effect to any
Revolving Borrowing, (i) the Total Revolving Outstandings shall not exceed the
Revolving Facility, and (ii) the Revolving Exposure of any Lender shall not
exceed such Lender’s Revolving Commitment. Within the limits of each Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow Revolving Loans, prepay under Section 2.05, and reborrow
under this Section 2.01. Revolving Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein; provided, that, any Revolving Borrowings
made on the Closing Date or any of the three (3) Business Days following the
Closing Date shall be made as Base Rate Loans unless the Borrower delivers a
Funding Indemnity Letter not less than three (3) Business Days prior to the date
of such Revolving Borrowing.

2.02    Revolving Borrowings; Conversions and Continuations of Loans.

(a)    Notice of Revolving Borrowing. Each Revolving Borrowing, each conversion
of Loans from one Type to the other, and each continuation of Eurodollar Rate
Loans shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone or a Loan Notice; provided, that, any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Loan Notice. Each Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Revolving Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Revolving
Borrowing of Base Rate Loans; provided, that, if the Borrower

 

34



--------------------------------------------------------------------------------

wishes to request Eurodollar Rate Loans having an Interest Period other than one
(1), two (2), three (3) or six (6) months in duration as provided in the
definition of “Interest Period”, the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four (4) Business Days prior to
the requested date of such Revolving Borrowing, conversion or continuation. Not
later than 11:00 a.m., three (3) Business Days before the requested date of such
Revolving Borrowing, conversion or continuation, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
Revolving Borrowing of, conversion to or continuation of Eurodollar Rate Loans
shall be in a principal amount of $2,500,000 or a whole multiple of $500,000 in
excess thereof. Except as provided in Section 2.03(c), each Revolving Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Loan Notice shall
specify (A) whether the Borrower is requesting a Revolving Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Loans,
(B) the requested date of the Revolving Borrowing, conversion or continuation
(which shall be a Business Day), (C) the principal amount of Loans to be
borrowed, converted or continued, (D) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (E) if applicable, the duration of
the Interest Period with respect thereto. If (x) the Borrower fails to specify a
Type of Loan in a Loan Notice, or (y) if the Borrower fails to give a timely
notice requesting a conversion or continuation of Eurodollar Rate Loans, then,
in each case, the applicable Loans shall be made as, or continued as, Eurodollar
Rate Loans with an Interest Period of one (1) month. Any such automatic
continuation of Eurodollar Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Revolving Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.

(b)    Advances. Following receipt of a Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Loans, and if no timely notice of a conversion or continuation of
Eurodollar Rate Loans is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic continuation of
Eurodollar Rate Loans with an Interest Period of one (1) month as described in
Section 2.02(a). In the case of a Revolving Borrowing, each Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Revolving
Borrowing is the initial Credit Extension, Section 4.01), the Administrative
Agent shall make all funds so received available to the Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
the Borrower on the books of Bank of America with the amount of such funds, or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, that, if, on the date a Loan Notice with respect to a
Revolving Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.

(c)    Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.

 

35



--------------------------------------------------------------------------------

(d)    Interest Rates. Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any rate that is
an alternative or replacement for, or successor to, any of such rate (including
any LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.

(e)    Interest Periods. After giving effect to all Revolving Borrowings, all
conversions of Revolving Loans from one Type to the other, and all continuations
of Revolving Loans as the same Type, there shall not be more than eight
(8) Interest Periods in effect in respect of the Revolving Facility.

(f)    Cashless Settlement Mechanism. Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all or the
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.

2.03    Letters of Credit.

(a)    The Letter of Credit Commitment.

(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time during the Availability Period on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit in Dollars for the account of the
Borrower or any of its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit, and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawings thereunder; provided, that, after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Outstandings shall not exceed the Revolving Facility, (y) the
Revolving Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii)    The L/C Issuer shall not issue any Letter of Credit if:

(A)    subject to Section 2.03(b)(iv), the expiry date of the requested Letter
of Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or

 

36



--------------------------------------------------------------------------------

(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all of the Lenders have approved such
expiry date.

(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B)    the issuance of the Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;

(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $40,000;

(D)    the Letter of Credit is to be denominated in a currency other than
Dollars;

(E)    any Lender is at that time a Defaulting Lender, unless (1) such
Defaulting Lender’s participation in all existing L/C Obligations has been
reallocated among Non-Defaulting Lenders in accordance with Section 2.15(a)(iv)
such that the L/C Issuer’s actual or potential Fronting Exposure with respect to
such Defaulting Lender has been eliminated, or (2) the L/C Issuer has entered
into other arrangements, including the delivery of Cash Collateral, satisfactory
to the L/C Issuer (in its sole discretion) with the Borrower or such Lender to
eliminate the L/C Issuer’s actual or potential Fronting Exposure with respect to
such Defaulting Lender, in each case arising from either the Letter of Credit
then proposed to be issued or that Letter of Credit and all other L/C
Obligations as to which the L/C Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion; or

(F)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.

(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

 

37



--------------------------------------------------------------------------------

(vi)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by fax transmission, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least two (2) Business Days (or such later date and time as the Administrative
Agent and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day), (B) the amount
thereof, (C) the expiry date thereof, (D) the name and address of the
beneficiary thereof, (E) the documents to be presented by such beneficiary in
case of any drawing thereunder, (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder, (G) the purpose
and nature of the requested Letter of Credit, and (H) such other matters as the
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer: (1) the
Letter of Credit to be amended, (2) the proposed date of amendment thereof
(which shall be a Business Day), (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may reasonably require. Additionally,
the Borrower shall furnish to the L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.

(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one (1) Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or

 

38



--------------------------------------------------------------------------------

more applicable conditions contained in Article IV shall not then be satisfied,
then, subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(iv)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its reasonable discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided, that, any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve (12) month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve (12) month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, that, the L/C Issuer shall not
permit any such extension if (A) the L/C Issuer has determined that it would not
be permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii) or (a)(iii) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven (7) Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension, or (2) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(c)    Drawings and Reimbursements.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 2:00 p.m. (x) on
the date of any payment by the L/C Issuer under a Letter of Credit, if the
Borrower received notice of such

 

39



--------------------------------------------------------------------------------

drawing prior to 11:00 a.m., on such date, or (y) otherwise on the Business Day
immediately following receipt by the Borrower of such notice (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Facility and the conditions set forth in Section 4.02
(other than the delivery of a Loan Notice). Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided, that, the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.

(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer.

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03(c).

(iv)    Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v)    Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, that, each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than

 

40



--------------------------------------------------------------------------------

delivery by the Borrower of a Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrower to reimburse
the L/C Issuer for the amount of any payment made by the L/C Issuer under any
Letter of Credit, together with interest as provided herein.

(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d)    Repayment of Participations.

(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the Facility
Termination Date.

(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

41



--------------------------------------------------------------------------------

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement or by such Letter of Credit,
the transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)    any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)    Role of the L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required

 

42



--------------------------------------------------------------------------------

Lenders, as applicable, (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct, or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, that, this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in Section 2.03(e);
provided, that, anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves, as determined by a final nonappealable judgment of a court
of competent jurisdiction, were caused by the L/C Issuer’s willful misconduct or
gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight or time draft
and certificate(s) strictly complying with the terms and conditions of a Letter
of Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring, endorsing or assigning
or purporting to transfer, endorse or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(g)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Borrower for, and the
L/C Issuer’s rights and remedies against the Borrower shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice; provided, that, the foregoing waivers shall not
apply to any claims against the L/C Issuer for direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are determined by a court of competent jurisdiction in a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the L/C Issuer.

(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent, for the account of each Lender, in accordance, subject to Section 2.15,
with its Applicable Percentage, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the daily
amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) due and payable on the first
Business Day following each fiscal quarter

 

43



--------------------------------------------------------------------------------

end, commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand, and (ii) computed on a quarterly basis in arrears. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer, for its own account,
a fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on or prior to the date that is ten (10) Business Days
following each fiscal quarter end of the Borrower, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer, for its own
account, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04    [Reserved].

2.05    Prepayments.

(a)    The Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Revolving Loans in whole or in part
without premium or penalty subject to Section 3.05; provided, that, unless
otherwise agreed by the Administrative Agent, (i) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) three (3) Business
Days prior to any date of prepayment of Eurodollar Rate Loans, and (B) on the
date of prepayment of Base Rate Loans, (ii) any prepayment of Eurodollar Rate
Loans be in a principal amount of $2,500,000 or a whole multiple of $500,000 in
excess thereof, or, if less, the entire principal amount thereof then
outstanding, and (iii) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable
Percentage). If such notice is

 

44



--------------------------------------------------------------------------------

given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided, that, any Notice of Loan Prepayment may be conditioned upon
the effectiveness of other credit facilities or capital raising, the
consummation of a particular Disposition or the occurrence of a change of
control as specified in such notice, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
prepayment date) if such condition is not satisfied. Any prepayment of
Eurodollar Rate Loans shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.

(b)    If for any reason the Total Revolving Outstandings at any time exceed the
Revolving Facility at such time, the Borrower shall immediately prepay Revolving
Loans and L/C Borrowings (together with all accrued but unpaid interest thereon)
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, that, the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b) unless, after
the prepayment of the Revolving Loans, the Total Revolving Outstandings exceed
the Revolving Facility at such time.

2.06    Termination or Reduction of Revolving Facility.

(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Facility or the Letter of Credit Sublimit, or from time
to time permanently reduce the Revolving Facility or the Letter of Credit
Sublimit; provided, that, unless otherwise agreed by the Administrative Agent,
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five (5) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof, and (iii) the Borrower
shall not terminate or reduce (A) the Revolving Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Revolving Facility, or (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit.

(b)    Mandatory. If, after giving effect to any reduction or termination of the
Revolving Facility under this Section 2.06, the Letter of Credit Sublimit
exceeds the Revolving Facility at such time, the Letter of Credit Sublimit shall
be automatically reduced by the amount of such excess.

(c)    Application of Reductions; Payment of Fees. The Administrative Agent will
promptly notify the Lenders of any termination or reduction of the Letter of
Credit Sublimit or the Revolving Facility under this Section 2.06. Upon any
reduction of the Revolving Facility, the Revolving Commitment of each Lender
shall be reduced by such Lender’s Applicable Percentage of such reduction
amount. All fees in respect of the Revolving Facility accrued until the
effective date of any termination of the Revolving Facility shall be paid on the
effective date of such termination.

2.07    Repayment of Loans.

The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of all Revolving Loans outstanding on such date.

 

45



--------------------------------------------------------------------------------

2.08    Interest and Default Rate.

(a)    Interest. Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period from the applicable borrowing date at a rate
per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate, and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate. To the extent
that any calculation of interest or any fee required to be paid under this
Agreement shall be based on (or result in) a calculation that is less than zero,
such calculation shall be deemed zero for purposes of this Agreement.

(b)    Default Rate.

(i)    (A) If any amount of principal of any Loan payable by any Loan Party
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, or
(B) an Event of Default pursuant to Sections 8.01(f) or (g) exists, all
outstanding Obligations shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii)    If any amount (other than principal of any Loan) payable by any Loan
Party under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, all outstanding Obligations (including Letter of Credit Fees) shall
accrue at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)    Interest Payments. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

2.09    Fees.

In addition to certain fees described in Section 2.03(h):

(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent, for
the account of each Lender, in accordance with each such Lender’s Applicable
Percentage, a commitment fee (the “Commitment Fee”) equal to the Applicable Rate
times the actual daily amount by which the Revolving Facility exceeds the sum of
(i) the Outstanding Amount of Revolving Loans, plus (ii) the Outstanding Amount
of L/C Obligations, subject to adjustment as provided in Section 2.15. The
Commitment Fee shall accrue at all times during the Availability

 

46



--------------------------------------------------------------------------------

Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(b)    Other Fees.

(i)    The Borrower shall pay to the Administrative Agent, for its own account,
fees in the amounts and at the times specified in the Fee Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10    Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365 day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided, that, any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one (1) day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.11    Evidence of Debt.

(a)    Maintenance of Accounts. The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The Administrative
Agent shall maintain the Register in accordance with Section 11.06(c). The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and Register, the Register shall
control in the absence of manifest error. Upon the request of any Lender made
through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b)    Maintenance of Records. In addition to the accounts and records referred
to in Section 2.11(a), each Lender and the Administrative Agent shall maintain
in accordance with its usual practice accounts or records evidencing the
purchases and sales by such Lender of

 

47



--------------------------------------------------------------------------------

participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

2.12    Payments Generally.

(a)    All payments to be made by the Borrower shall be made free and clear of
and without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. Except as
otherwise specifically provided for in this Agreement, if any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b)    (i) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Revolving Borrowing of Eurodollar Rate
Loans (or, in the case of any Revolving Borrowing of Base Rate Loans, prior to
12:00 noon on the date of such Revolving Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such Revolving
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Revolving Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Revolving Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to such Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Revolving Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Revolving Borrowing. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

48



--------------------------------------------------------------------------------

(ii)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

(c)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(d)    The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make payments pursuant to
Section 11.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

(e)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(f)    Except to the extent otherwise provided herein: (i) each Revolving
Borrowing shall be made from the Lenders, each payment of fees under
Section 2.09 and Sections 2.03(h) and (i) shall be made for account of the
Lenders, and each termination or reduction of the amount of the Revolving
Facility shall be applied to the respective Revolving Commitments of the
Lenders, pro rata according to the amounts of their respective Revolving
Commitments; (ii) each Revolving Borrowing shall be allocated pro rata among the
Lenders according to the amounts of their respective Revolving Commitments (in
the case of the making of Revolving Loans) or their respective Loans that are to
be included in such Revolving Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of Loans
by the Borrower shall be made for account of the Lenders pro rata in accordance
with the respective unpaid principal amounts of the Loans held by them; and
(iv) each payment of interest on Loans by the Borrower shall be made for account
of the Lenders pro rata in accordance with the amounts of interest on such Loans
then due and payable to the respective Lenders.

 

49



--------------------------------------------------------------------------------

2.13    Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of the
Revolving Facility due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time, to (ii) the aggregate amount of the Obligations in respect of the
Revolving Facility due and payable to all Lenders hereunder and under the other
Loan Documents at such time) of payments on account of the Obligations in
respect of the Revolving Facility due and payable to all Lenders hereunder and
under the other Loan Documents at such time obtained by all the Lenders at such
time, or (b) Obligations in respect of the Revolving Facility owing (but not due
and payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time, to (ii) the aggregate amount of the Obligations in respect of the
Revolving Facility owing (but not due and payable) to all Lenders hereunder and
under the other Loan Documents at such time) of payments on account of the
Obligations in respect of the Revolving Facility owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time, then, in each case under clauses
(a) and (b) above, the Lender receiving such greater proportion shall (A) notify
the Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Revolving
Facility then due and payable to the Lenders or owing (but not due and payable)
to the Lenders, as the case may be, provided, that: (1) if any such
participations or subparticipations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and (2) the provisions of this
Section shall not be construed to apply to (x) any payment made by or on behalf
of the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), (y) the application of Cash Collateral provided for in
Section 2.14, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations to any assignee or participant, other than
an assignment to any Loan Party or any Affiliate thereof (as to which the
provisions of this Section shall apply). Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

2.14    Cash Collateral.

(a)    Certain Credit Support Events. If (i) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, (ii) the
Borrower shall be required to provide Cash Collateral pursuant to Section 2.05
or Section 8.02(c), or (iii) there shall exist a Defaulting Lender, the Borrower
shall immediately (in the case of clause (ii) above) or within one (1) Business
Day (in all other cases) following any request by the Administrative Agent or
the L/C Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to Section 2.14(a)(iii), after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

50



--------------------------------------------------------------------------------

(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more blocked, non-interest bearing deposit
accounts at Bank of America. The Borrower shall pay on demand therefor from time
to time all customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.

(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Lender
that is a Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))), or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, that, (A) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.15    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such

 

51



--------------------------------------------------------------------------------

Defaulting Lender to the Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to the L/C
Issuer hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.14;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement, and
(B) Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.14; sixth, to the payment of any
amounts owing to the Lenders or the L/C Issuer as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the L/C Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise as may be required under the Loan Documents in connection with any
Lien conferred thereunder or directed by a court of competent jurisdiction;
provided, that, if (1) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (2) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations are held by the Lenders
pro rata in accordance with the Revolving Commitments hereunder without giving
effect to Section 2.15(a)(v). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees.

(A)    Commitment Fees. No Defaulting Lender shall be entitled to receive any
portion of the Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any portion of
the Commitment Fee that otherwise would have been required to have been paid to
that Defaulting Lender).

(B)    Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

 

52



--------------------------------------------------------------------------------

(C)    Defaulting Lender Fees. With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (1) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. Subject to
Section 11.20, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v)    Cash Collateral. If the reallocation described in Section 2.15(a)(iv)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under applicable
Law, Cash Collateralize the L/C Issuer’s Fronting Exposure in accordance with
the procedures set forth in Section 2.14.

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.15(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided, that, no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; provided, further, that, except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

2.16    Increase in Revolving Facility.

The Borrower may, at any time after the Closing Date and prior to the Maturity
Date, upon prior written notice by the Borrower to the Administrative Agent,
increase the Revolving Facility (but not the Letter of Credit Sublimit) by a
maximum aggregate amount for all such increases not to exceed $100,000,000, with
additional Revolving Commitments from any Lender or new Revolving Commitments
from one or more other Persons selected by the Borrower and reasonably
acceptable to the

 

53



--------------------------------------------------------------------------------

Administrative Agent and the L/C Issuer (so long as such Persons would be
Eligible Assignees); provided, that: (a) any such increase shall be in a minimum
principal amount of $10,000,000 and in integral multiples of $1,000,000 in
excess thereof; (b) no Default shall exist and be continuing at the time of any
such increase or result after giving effect thereto; (c) no existing Lender
shall be under any obligation to increase its Revolving Commitment and any such
decision whether to increase its Revolving Commitment shall be in such Lender’s
sole and absolute discretion; (d)(i) any new Lender shall join this Agreement by
executing such joinder documents as are reasonably required by the
Administrative Agent, and/or (ii) any existing Lender electing to increase its
Revolving Commitment shall have executed a commitment agreement reasonably
satisfactory to the Administrative Agent; (e) the Borrower shall have delivered
to the Administrative Agent a certificate of the Borrower dated as of the
effective date of such increase and signed by a Responsible Officer of the
Borrower certifying that, before and after giving effect to such increase,
(i) the representations and warranties of the Borrower and each other Loan Party
contained in Article II, Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall (A) with respect to representations and warranties that
contain a materiality qualification, be true and correct on and as of the
effective date of such increase, and (B) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects on and as of the effective date of such increase, and
except that for purposes of this Section, the representations and warranties
contained in Sections 5.05(a) and (b) shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b), respectively,
and (ii) no Default exists; (f) the Borrower shall deliver to the Administrative
Agent (i) a certificate of each Loan Party, dated as of the effective date of
such increase and signed by a Responsible Officer of such Loan Party, certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) if requested by the Administrative Agent, an opinion
or opinions of counsel for the Loan Parties, dated as of the effective date of
such increase and addressed to the Administrative Agent and each Lender, in form
and substance reasonably satisfactory to the Administrative Agent; (g) the
Borrower shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving Pro Forma Effect to any such
increase (and assuming for such calculation that such increase is fully drawn),
the Loan Parties would be in compliance with the financial covenants set forth
in Section 7.11 as of the most recent fiscal quarter end for which the Borrower
was required to deliver financial statements pursuant to Section 6.01(a) or
Section 6.01(b); (h) the Administrative Agent shall have received such
amendments to the Collateral Documents as the Administrative Agent reasonably
requests to cause the Collateral Documents to secure the Secured Obligations
after giving effect to such increase; and (i) Schedule 1.01(c) shall be deemed
revised to include any increase in the Revolving Facility pursuant to this
Section and to include thereon any Person that becomes a Lender pursuant to this
Section. The Borrower shall prepay any Loans owing by it and outstanding on the
date of any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Revolving Commitments arising from any non-ratable increase pursuant
to this Section.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a)    Defined Terms. For purposes of this Section 3.01, the term “applicable
Law” includes FATCA.

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as

 

54



--------------------------------------------------------------------------------

determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of Section 3.01(a), the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law any Other Taxes.

(d)    Indemnification by the Loan Parties.

(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) Business Days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. If any Recipient
claims indemnification pursuant to this Section 3.01(d), it shall notify the
Loan Parties of the imposition of the relevant Indemnified Taxes as soon as
practicable after such Recipient becomes aware of such imposition. A certificate
as to the amount of such payment or liability (together with the basis or
calculation thereof) delivered to the Borrower by a Lender or the L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error.

(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify and shall make payment in respect thereof within ten (10) days after
demand therefor, the Administrative Agent (A) against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) against any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.06(d) relating to the maintenance of a Participant
Register, and (C) against any Excluded Taxes attributable to such Lender or the
L/C Issuer, in each case, that are payable or paid by the Administrative Agent
or a Loan Party in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender and the L/C Issuer hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender or the
L/C Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this
Section 3.01(d)(ii).

 

55



--------------------------------------------------------------------------------

(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 3.01,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f)    Status of the Lenders; Tax Documentation.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document, shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), Section 3.01(f)(ii)(B) and
Section 3.01(f)(ii)(D)) shall not be required if in the Administrative Agent’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

(B)    any Lender is a Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN (or
W-8BEN-E, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (y) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN (or W-8BEN-E, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

56



--------------------------------------------------------------------------------

(2)    executed copies of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”), and
(y) executed copies of IRS Form W-8BEN (or W-8BEN-E, as applicable); or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN (or
W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9 and/or other certification
documents from each beneficial owner, as applicable; provided, that, if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such

 

57



--------------------------------------------------------------------------------

Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 3.01(f)(ii)(D),
“FATCA” shall include any amendments made to FATCA after the Closing Date.

Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(g)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01), it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Recipient and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund). The Borrower, upon the request of the Recipient, shall
repay to the Recipient the amount paid over pursuant to this Section 3.01(g)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that the Recipient is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this Section 3.01(g), in no event will the applicable Recipient be
required to pay any amount to the Borrower pursuant to this Section 3.01(g) the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 3.01(g) shall not be
construed to require any Recipient to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, and the Facility
Termination Date.

3.02    Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain,
fund or charge interest with respect to any Credit Extension, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (a) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (b) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such

 

58



--------------------------------------------------------------------------------

Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (i) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans, and (ii) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

3.03    Inability to Determine Rates.

(a)    If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (B)(1) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, and (2) the circumstances described in Section 3.03(c)(i) do not
apply (in each case with respect to this clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Revolving Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Revolving Borrowing of Base Rate
Loans in the amount specified therein.

(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in Section 3.03(a)(i), the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under Section 3.03(a)(i), (ii) the Administrative Agent or
the Required Lenders notify the Administrative Agent and the Borrower that such
alternative interest rate does not adequately and fairly reflect the cost to the
Lenders of funding the Impacted Loans, or (iii) any Lender determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund

 

59



--------------------------------------------------------------------------------

Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that: (i) adequate and reasonable means do not exist for
ascertaining LIBOR for any requested Interest Period because the LIBOR Screen
Rate is not available or published on a current basis and such circumstances are
unlikely to be temporary; or (ii) the administrator of the LIBOR Screen Rate or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans; provided, that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent that
will continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or (iii) syndicated loans currently being
executed, or that include language similar to that contained in this
Section 3.03(c), are being executed or amended (as applicable) to incorporate or
adopt a new benchmark interest rate to replace LIBOR; then, reasonably promptly
after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace LIBOR with (x) one or more
SOFR-Based Rates, or (y) another alternate benchmark rate and, in each case,
including any mathematical or other adjustments to such benchmark giving due
consideration to any evolving or then-existing convention for similar
Dollar-denominated syndicated credit facilities for such benchmarks, which
adjustment or method for calculating such adjustment shall be published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion and may be periodically updated (the “Adjustment”; and
any such proposed rate, a “LIBOR Successor Rate”), and any such amendment shall
become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders (A) in the case of an amendment to replace LIBOR with a rate
described in clause (x) above, object to the Adjustment, or (B) in the case of
an amendment to replace LIBOR with a rate described in clause (y) above, object
to such amendment; provided, that, for the avoidance of doubt, in the case of
clause (A) above, the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided, that, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. If no LIBOR
Successor Rate has been determined and the circumstances under
Section 3.03(c)(i) exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (1) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (2) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Revolving
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Revolving Borrowing of Base Rate Loans (subject to the foregoing clause (2)) in
the amount

 

60



--------------------------------------------------------------------------------

specified therein. Notwithstanding anything else herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than zero for purposes of this Agreement. In connection with the
implementation of a LIBOR Successor Rate, the Administrative Agent will have the
right to make LIBOR Successor Rate Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such LIBOR Successor Rate Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

3.04    Increased Costs; Reserves on Eurodollar Rate Loans.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender or the L/C Issuer (except any reserve requirement contemplated by
Section 3.04(d));

(ii)    subject any Recipient to any Taxes (other than Indemnified Taxes or
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Commitment of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

 

61



--------------------------------------------------------------------------------

(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
Section 3.04(a) or (b) and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the L/C Issuer the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

(d)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of its Revolving
Commitment or the funding of the Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
(5) decimal places) equal to the actual costs allocated to such Revolving
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided, that,
the Borrower shall have received at least ten (10) Business Days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice ten (10) Business Days’ prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) Business Days’ from receipt of such notice.

(e)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation; provided, that, the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

3.05    Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

62



--------------------------------------------------------------------------------

(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender or the L/C
Issuer requests compensation under Section 3.04, or if the Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or the L/C
Issuer, or any Governmental Authority for the account of any Lender or the L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrower, such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or
Section 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender or the L/C Issuer, as the case may be, to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender or the
L/C Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrower may replace such Lender in accordance with Section 11.13.

3.07    Survival.

All of the Borrower’s obligations under this Article III shall survive
resignation of the Administrative Agent and the Facility Termination Date.

 

63



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01    Conditions to Effectiveness.

The effectiveness of this Agreement and the obligation of the L/C Issuer and
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a)    Execution of Loan Documents. The Administrative Agent shall have received
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of each Loan Party that is a party thereto
and, in the case of this Agreement, by each Lender.

(b)    Organization Documents, Resolutions, etc. The Administrative Agent shall
have received the following, in form and substance reasonably satisfactory to
the Administrative Agent:

(i)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the jurisdiction of its organization or incorporation, where applicable, and
certified by a secretary or assistant secretary of such Loan Party to be true
and correct as of the Closing Date;

(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party and each Broker-Dealer
Subsidiary is duly organized or formed, and is validly existing, in good
standing and qualified to engage in business in its jurisdiction of organization
or incorporation (where such concepts are applicable).

(c)    Legal Opinions of Counsel. The Administrative Agent shall have received
an opinion or opinions of counsel for the Loan Parties, dated the Closing Date
and addressed to the Administrative Agent and the Lenders, in form and substance
reasonably acceptable to the Administrative Agent.

(d)    Financial Statements. The Administrative Agent shall have received
unaudited consolidated financial statements of the Borrower and its Subsidiaries
for the fiscal quarter ended June 30, 2019, including balance sheets and
statements of income or operations, shareholders’ equity and cash flows (the
“Interim Financial Statements”).

(e)    No Material Adverse Change. There shall not have occurred since March 31,
2019 any event or condition that has had or could be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect.

(f)    Personal Property Collateral. The Administrative Agent shall have
received, in form and substance reasonably satisfactory to the Administrative
Agent:

(i)    (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party or where a filing would need to be
made in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens, and (B) tax lien and
judgment searches;

 

64



--------------------------------------------------------------------------------

(ii)    completed UCC financing statements for each appropriate jurisdiction as
is necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral; and

(iii)    all certificates evidencing any certificated Equity Interests pledged
to the Administrative Agent pursuant to the Collateral Documents, together with
duly executed in blank and undated stock powers attached thereto.

(g)    No Litigation. There shall not exist any action, suit, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened in any court
or before any arbitrator or governmental authority that could reasonably be
expected to have a Material Adverse Effect.

(h)    Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying that the
conditions specified in Sections 4.01(e), (g), and (j), and Sections 4.02(a) and
(b) have been satisfied.

(i)    Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate signed by a Responsible Officer of the Borrower as to the
financial condition, solvency and related matters of the Borrower and its
Subsidiaries, after giving effect to the Transactions.

(j)    Consents. All Board of Director, governmental, shareholder and material
third party consents and approvals necessary in connection with the Loan
Documents shall have been obtained and shall be in full force and effect.

(k)    Existing Indebtedness of the Loan Parties. All of the existing
Indebtedness for borrowed money of the Loan Parties and their respective
Subsidiaries (including Indebtedness arising in connection with the Existing
Credit Agreement, but other than Indebtedness permitted to exist pursuant to
Section 7.02) shall be repaid in full, and all commitments and security
interests related thereto shall be terminated on or prior to the Closing Date.

(l)    KYC Information. Receipt by the Administrative Agent and each Lender of
all documentation and other information about the Loan Parties as has been
reasonably requested by the Administrative Agent or such Lender that is required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act. If the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Borrower shall have delivered to the Administrative Agent and
each Lender requesting the same, a Beneficial Ownership Certification.

(m)    Fees. Receipt by the Administrative Agent of any fees required to be paid
to the Administrative Agent and the Lenders on or before the Closing Date.

(n)    Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid (or caused to have paid) all fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced at least one
(1) Business Day prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided, that, such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

65



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02    Conditions to all Credit Extensions.

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

(a)    Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article II, Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct on and as of the date of such Credit Extension and (ii) with respect
to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects on and as of the
date of such Credit Extension, and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively.

(b)    Default. No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

(c)    Request for Credit Extension. The Administrative Agent and, if
applicable, the L/C Issuer, shall have received a Request for Credit Extension
in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:

5.01    Existence, Qualification and Power.

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and

 

66



--------------------------------------------------------------------------------

approvals to (i) own or lease its assets and carry on its business, and
(ii) with respect to each Loan Party, execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02    Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents,
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries, or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, or (c) violate any Law; except
in each case referred to in clause (b) or (c), to the extent that failure to do
so could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.03    Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof), or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (i) authorizations, approvals, actions, notices
and filings which have been duly obtained, (ii) filings to perfect the Liens
created by the Collateral Documents, (iii) any notice to, or consent from,
applicable Governmental Authorities to exercise remedies with respect to pledged
Equity Interests of any Broker-Dealer Subsidiary, and (iv) with respect to
clause (d) only, any consents or approvals required in connection with the
disposition of Collateral, including compliance with federal and state
securities Laws in connection with any sale of any portion of the Collateral
consisting of securities under such securities Laws.

5.04    Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity.

5.05    Financial Statements; No Material Adverse Effect.

(a)    Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations, cash flows and

 

67



--------------------------------------------------------------------------------

changes in shareholder’s equity for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

(b)    Quarterly Financial Statements. The Interim Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholders’ equity for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end and
audit adjustments.

(c)    Material Adverse Effect. Since March 31, 2019, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d)    Budget. The budget of the Borrower and its Subsidiaries most recently
delivered pursuant to Section 6.01(c) was prepared in good faith on the basis of
the assumptions stated therein, which assumptions were believed by the Borrower
to be fair in light of the conditions existing at the time of delivery of such
budget, it being understood that actual results may vary from such assumptions
and that such variations may be material.

5.06    Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Subsidiary or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

5.07    No Default.

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the Transactions.

5.08    Ownership of Property.

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.09    Environmental Compliance.

(a)    To the extent required with respect to the exercise of their business,
the Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility

 

68



--------------------------------------------------------------------------------

for violation of any Environmental Law on their respective businesses,
operations and properties, and as a result thereof the Loan Parties have
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b)    Neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in a Material Adverse
Effect.

5.10    Insurance.

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Loan Party or the applicable Subsidiary operates.

5.11    Taxes.

Each Loan Party and its Subsidiaries have filed all federal income and material
state income and other material tax returns and reports required to be filed,
and have paid all federal income and material state income and other material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. No Loan Party has any knowledge of any tax assessment
proposed in writing against any Loan Party or any Subsidiary that would, if
made, have a Material Adverse Effect.

5.12    ERISA Compliance.

(a)    Except as would not reasonably be expected to have a Material Adverse
Effect, each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter or is subject to a favorable opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the knowledge of the Loan Parties, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.

(b)    There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

(c)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred, and no Loan Party is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) the Borrower and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan and Multiemployer Plan, and no waiver of
the minimum funding standards under the Pension Funding Rules has been applied
for or obtained; (iii) as of the most recent valuation date for any Pension
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is sixty percent (60%) or higher and no Loan Party knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below sixty percent (60%)
as of the most recent valuation date; (iv) no Loan Party or any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due that are unpaid;
(v) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that is subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension
Plan has been terminated by the plan administrator thereof nor by the PBGC, and
no event or circumstance has occurred or exists that could reasonably be
expected to cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any Pension Plan.

(d)    As of the Closing Date, no Loan Party is (i) an employee benefit plan
subject to Title I of ERISA, (ii) a plan or account subject to Section 4975 of
the Code, (iii) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code, or (iv) a “governmental plan” within
the meaning of ERISA.

5.13    Margin Regulations; Investment Company Act; Broker-Dealer Subsidiaries.

(a)    Margin Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Revolving Borrowing or drawing
under each Letter of Credit, not more than twenty-five percent (25%) of the
value of the assets (either of the Borrower only or of the Borrower and its
Subsidiaries on a Consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

(b)    Investment Company Act. None of any Loan Party, any Person Controlling
any Loan Party, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

(c)    Broker-Dealer Subsidiaries.

(i)    Each domestic Broker-Dealer Subsidiary is a broker-dealer, FCM or IB
subject to the provisions of Regulation T of the FRB. Each domestic
Broker-Dealer Subsidiary that extends purpose credit to customers (as those
terms are defined in Regulation T) maintains procedures and internal controls
reasonably designed to ensure that such Broker-Dealer Subsidiary does not extend
or maintain purpose credit to or for its customers other than in accordance with
the provisions of Regulation T, and designated employees of each domestic
Broker-Dealer Subsidiary regularly supervise its activities and the activities
of members and employees of such Broker-Dealer Subsidiary to ensure that such
Broker-Dealer Subsidiary does not extend purpose credit to or for its

 

70



--------------------------------------------------------------------------------

customers other than in accordance with the provisions of Regulation T, except
for failures to comply with Regulation T in connection with transactions which
are not material either in number or amount.

(ii)    Each Broker-Dealer Subsidiary (A) is a member in good standing of FINRA,
the NFA and/or the equivalent foreign self-regulatory body, (B)(1) if a Domestic
Subsidiary, (x) is duly registered as a broker-dealer with the SEC and/or duly
registered as an FCM or IB with the CFTC, and (y) is duly registered in each
state where the conduct of its business requires such registration, except with
respect to this clause (y), to the extent such failure to be registered,
individually or in the aggregate, could not reasonably be expected to have a
material impact on the business of the Borrower and its Subsidiaries (taken as a
whole), and (2) if a Foreign Subsidiary, is duly registered as the equivalent of
a broker-dealer, FCM or IB with the equivalent foreign regulatory body, in each
case where the conduct of its business requires such registration.

(iii)    To the knowledge of the Loan Parties, no Broker-Dealer Subsidiary or
its “associated persons” (as defined in the Securities Exchange Act) is
currently ineligible or disqualified pursuant to Section 15, Section 15B or
Section 15C of the Securities Exchange Act to serve as a broker or dealer or
“associated person” of a broker or dealer except as would not reasonably be
expected to have a Material Adverse Effect.

(iv)    The Loan Parties have delivered or made available to the Administrative
Agent a true and correct copy of the currently effective Broker-Dealer Form BD
and any amendments thereto filed with the SEC and FINRA by each Broker-Dealer
Subsidiary. The information contained in such forms and reports, was, at the
time of filing, complete and accurate in all material respects. Each
Broker-Dealer Subsidiary has made available to the Administrative Agent a true,
correct and complete copy of such entity’s currently effective FINRA Membership
Agreement. Each Broker-Dealer Subsidiary has not exceeded in any material way
with respect to its business, the business activities enumerated in its FINRA
Membership Agreement or any other applicable restriction agreement or other
limitations imposed in connection with its FINRA or state registrations or
licenses with any other self-regulatory organization or Governmental Authority.

(v)    To the knowledge of the Loan Parties, no Broker-Dealer Subsidiary has
received a notice from the SEC, FINRA, any self-regulatory organization or any
other Governmental Authority of any alleged rule violation or other circumstance
which could reasonably be expected to have a Material Adverse Effect.

(vi)    No Broker-Dealer Subsidiary is in arrears with respect to any assessment
made upon it by the SIPC except as would not reasonably be expected to result in
a Material Adverse Effect.

(vii)    FINRA has been designated as the Designated Examining Authorities for
the Broker-Dealer Subsidiaries and is the Broker-Dealer Subsidiaries’ Designated
Self-Regulatory Organization.

 

71



--------------------------------------------------------------------------------

5.14    Disclosure.

The reports, financial statements, certificates and other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished and taken as a whole) do not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that, (a) to the extent any such written
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, the Borrower and each Subsidiary
represents only that it acted in good faith and utilized assumptions believed by
it to be reasonable and due care in the preparation of such information, report,
financial statement, exhibit or schedule (it being understood that actual
results may vary significantly from any such projected or forecasted results),
and (b) with respect to information relating to the Borrower’s industry
generally and trade data which relates to a Person that is not the Borrower or a
Subsidiary thereof, the Borrower represents and warrants only that such
information is believed by it in good faith to be accurate in all material
respects. As of the Closing Date, the information included in any Beneficial
Ownership Certification, if applicable, is true and correct in all respects.

5.15    Compliance with Laws.

Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.16    Solvency.

The Borrower and its Subsidiaries, on a Consolidated basis, are Solvent.

5.17    Sanctions Concerns; Anti-Corruption Laws; Patriot Act.

(a)    Sanctions. No Loan Party, nor any Subsidiary, nor, to the knowledge of
the Loan Parties, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other sanctions authority having jurisdiction
over any Loan Party or any Subsidiary, or (iii) located, organized or resident
in a Designated Jurisdiction.

(b)    Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their business in compliance, in all material respects, with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and
other similar anti-corruption legislation in other jurisdictions having
jurisdiction over any Loan Party or any Subsidiary, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

(c)    Patriot Act. To the extent applicable, each Loan Party and each
Subsidiary is in compliance, in all material respects, with (i) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
and (ii) the Patriot Act.

 

72



--------------------------------------------------------------------------------

5.18    Subsidiaries; Equity Interests; Loan Parties.

(a)    Subsidiaries, Joint Ventures, Partnerships and Equity Investments. Set
forth on Schedule 5.18(a), is the following information which is true and
complete in all respects as of the Closing Date: (i) a complete and accurate
list of all Subsidiaries, joint ventures and partnerships and other equity
investments of the Loan Parties as of the Closing Date, (ii) the number of
shares of each class of Equity Interests in each Subsidiary outstanding,
(iii) the number and percentage of outstanding shares of each class of Equity
Interests owned by the Loan Parties and their Subsidiaries, (iv) the class or
nature of such Equity Interests (i.e. voting, non-voting, preferred, etc.), and
(v) an indication as to whether such Subsidiary is an Excluded Subsidiary. The
outstanding Equity Interests in all Subsidiaries are validly issued, fully paid
and non-assessable and are owned free and clear of all Liens other than
Permitted Liens. There are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options or
other equity compensation awards granted to employees, independent contractors
or directors and directors’ qualifying shares) of any nature relating to the
Equity Interests of any Loan Party or any Subsidiary thereof, except as
contemplated in connection with the Loan Documents.

(b)    Loan Parties. Set forth on Schedule 5.18(b) is a complete and accurate
list of all Loan Parties, showing as of the Closing Date (as to each Loan
Party) (i) the exact legal name, (ii) any former legal names of such Loan Party
in the four (4) months prior to the Closing Date, (iii) the jurisdiction of its
incorporation or organization, as applicable, (iv) the type of organization,
(v) the address of its chief executive office (and, if different, its principal
place of business), (vi) its U.S. federal taxpayer identification number, and
(vii) its organization identification number, if applicable.

5.19    Collateral Representations.

The provisions of the Collateral Documents are effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable first priority Lien (subject to Permitted Liens) on all right,
title and interest of the respective Loan Parties in the Collateral described
therein. Except for filings completed prior to the Closing Date or after the
Closing Date in accordance with the applicable Collateral Documents and as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.

5.20    Designation as Senior Indebtedness.

The Secured Obligations constitute “Designated Senior Indebtedness” or any
similar designation (with respect to indebtedness having the maximum rights as
“senior debt”) under and as defined in any agreement governing any subordinated
Indebtedness.

5.21    Labor Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of any Loan Party or any Subsidiary as of the Closing Date and
neither any Loan Party nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five (5) years
preceding the Closing Date.

5.22    EEA Financial Institutions.

No Loan Party is an EEA Financial Institution.

 

73



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

From and after the Closing Date and thereafter until the Facility Termination
Date:

6.01    Financial Statements.

The Borrower shall deliver to the Administrative Agent, in form and detail
reasonably satisfactory to the Administrative Agent:

(a)    Audited Financial Statements. As soon as available, but in any event
within ninety (90) days after the end of each fiscal year of the Borrower (or,
if earlier, fifteen (15) days after the date required to be filed with the SEC),
a Consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related Consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit.

(b)    Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower (or, if earlier, five (5) days
after the date required to be filed with the SEC), a Consolidated balance sheet
of the Borrower and its Subsidiaries as at the end of such fiscal quarter, and
the related Consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for the portion of the Borrower’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding portion of the previous fiscal year, all in reasonable detail
and prepared in accordance with GAAP, certified by the chief executive officer,
chief financial officer, treasurer or controller who is a Responsible Officer of
the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries, subject only to normal year-end and audit adjustments and the
absence of footnotes.

(c)    Business Plan and Budget. As soon as available, but in any event no later
than forty five (45) days after the end of each fiscal year of the Borrower, an
annual business plan and budget of the Borrower and its Subsidiaries on a
Consolidated basis, including forecasts prepared by management of the Borrower,
in form reasonably satisfactory to the Administrative Agent, of Consolidated
balance sheets and statements of income or operations and cash flows of the
Borrower and its Subsidiaries on a quarterly basis for the then current fiscal
year.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Sections 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

74



--------------------------------------------------------------------------------

6.02    Certificates; Other Information.

The Borrower shall deliver to the Administrative Agent, in form and detail
reasonably satisfactory to the Administrative Agent:

(a)    [Reserved].

(b)    Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller which is a Responsible Officer of the Borrower, which
shall include (i) a certification as to whether the Loan Parties and their
respective Subsidiaries have performed and observed each covenant and condition
of the Loan Documents applicable to it during the period covered by the
Compliance Certificate (or, if not, a listing of the conditions or covenants
that have not been performed or observed and the nature and status of each such
Default), (ii) a certification of compliance with the financial covenants set
forth in Section 7.11, including financial covenant analyses and calculation for
the period covered by the Compliance Certificate, and (iii) a copy of
management’s discussion and analysis with respect to such financial statements.
Unless the Administrative Agent requests executed originals, delivery of the
Compliance Certificate may be by electronic communication including fax or email
and shall be deemed to be an original and authentic counterpart thereof for all
purposes.

(c)    Audit Reports; Management Letters; Recommendations. Promptly after any
request by the Administrative Agent or any Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the Board of
Directors (or the audit committee of the Board of Directors) of any Loan Party
by independent accountants in connection with the accounts or books of any Loan
Party or any of its Subsidiaries, or any audit of any of them.

(d)    Annual Reports; Etc. Promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act, or with any national securities exchange,
and in any case not otherwise required to be delivered to the Administrative
Agent pursuant hereto.

(e)    Debt Securities Statements and Reports. Promptly after the furnishing
thereof, copies of any statement or report furnished to any holder of debt
securities of any Loan Party or of any of its Subsidiaries pursuant to the terms
of any indenture, loan or credit or similar agreement with respect to Material
Indebtedness and not otherwise required to be furnished to the Administrative
Agent or the Lenders pursuant to Section 6.01 or any other clause of this
Section.

(f)    SEC Notices. Promptly, and in any event within five (5) Business Days
after receipt thereof by the Borrower or any Broker-Dealer Subsidiary, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of the Borrower or any Broker-Dealer Subsidiary
(including such Broker-Dealer’s compliance with the Net Capital Rule), in each
case, that has a reasonable possibility of being determined adversely and if
determined adversely could reasonably be expected to have a Material Adverse
Effect.

 

75



--------------------------------------------------------------------------------

(g)    Notices. Not later than five (5) Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of all notices, requests and
other documents (including amendments, waivers and other modifications) so
received under or pursuant to any instrument, indenture, loan or credit or
similar agreement with respect to Material Indebtedness (other than notices,
requests or other documents covered by Section 6.02(f)).

(h)    Environmental Notice. Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against or of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could reasonably be expected to have a Material Adverse Effect.

(i)    Broker-Dealer Subsidiary Information. The following with respect to each
Broker-Dealer Subsidiary: (i) within thirty (30) days of filing, each Quarterly
FINRA Focus Report filed by such Broker-Dealer Subsidiary, such report to
include the calculation of Net Capital as of such date; (ii) within ten
(10) days after receipt thereof, a copy of any financial report performed or
required to be performed by any Designated Examining Authority of such
Broker-Dealer Subsidiary and permitted to be disclosed under applicable Law;
(iii) within ninety (90) days after the last day of each fiscal year of such
Broker-Dealer Subsidiary, a copy of the audited financial statements of such
Broker-Dealer Subsidiary prepared by such Broker-Dealer Subsidiary’s accountants
to comply with regulatory requirements applicable to such Broker-Dealer
Subsidiary; and (iv) promptly, and in any event within five (5) days upon giving
the same, copies of any notices regarding the violation by such Broker-Dealer
Subsidiary of the Net Capital Rule (including any violation of the Early Warning
Threshold).

(j)    KYC Information. Promptly following any request therefor, such
information and documentation reasonably requested by the Administrative Agent,
the L/C Issuer or any Lender for purposes of compliance with applicable “know
your customer” and anti-money-laundering rules and regulations, including the
Patriot Act and the Beneficial Ownership Regulation.

(k)    Additional Information. Promptly, such additional information regarding
the business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b)(ii), (d), (f), (g), (h) or (i) (to the extent any such documents
or information are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (a) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 1.01(a), or (b) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided,
that, (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender, and (ii) the Borrower shall
notify the Administrative Agent and each Lender (by fax transmission or e-mail
transmission) of the posting of any such documents and provide to the
Administrative Agent by e-mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

76



--------------------------------------------------------------------------------

Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of such
Loan Party hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak, ClearPar or a
substantially similar electronic transmission system (the “Platform”), and
(b) certain of the Lenders (each a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to such Loan
Party or its Affiliates, or the respective securities of any of the foregoing,
and who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. Each Loan Party hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof, (x) by
marking Borrower Materials “PUBLIC,” such Loan Party shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to such Loan Party or its securities for
purposes of United States federal and state securities Laws (provided, that, to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 11.07), (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information,” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
as “Public Side Information.” Notwithstanding the foregoing, the Loan Parties
shall be under no obligation to mark any Borrower Materials “PUBLIC.”

6.03    Notices.

Promptly, but in any event within two (2) Business Days, the Borrower shall
notify the Administrative Agent of:

(a)    the occurrence of any Default;

(b)    the occurrence of any event that has resulted or could reasonably be
expected to result in a Material Adverse Effect;

(c)    the occurrence of any ERISA Event that has resulted or could reasonably
be expected to result in an annual liability in excess of the Threshold Amount;
and

(d)    any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04    Payment of Obligations.

Each Loan Party shall, and shall cause each of its Subsidiaries to, pay and
discharge as the same shall become due and payable, all its material obligations
and liabilities, including (a) all federal income and material state income and
other material tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained

 

77



--------------------------------------------------------------------------------

by the Borrower or such Subsidiary, and (b) all material lawful claims which, if
unpaid, would by law become a Lien upon its property, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary.

6.05    Preservation of Existence, Etc.

(a)    Each Loan Party shall, and shall cause each of its Subsidiaries (other
than any Immaterial Subsidiary) to, preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05.

(b)    Each Loan Party shall, and shall cause each of its Subsidiaries to, take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(c)    Each Loan Party shall, and shall cause each of its Subsidiaries to,
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06    Maintenance of Properties.

Each Loan Party shall, and shall cause each of its Subsidiaries to:

(a)    maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted, except where failure to do so could
not reasonably be expected to have a Material Adverse Effect; and

(b)    make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.07    Maintenance of Insurance.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain
with financially sound and reputable insurance companies, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons, including terrorism insurance.

6.08    Compliance with Laws.

Each Loan Party shall, and shall cause each of its Subsidiaries to:

(a)    comply with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted, or (ii) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

 

78



--------------------------------------------------------------------------------

(b)    (i) maintain each Broker-Dealer Subsidiary’s (A) registration as
registered “broker-dealers” under the Securities Exchange Act and under the Laws
of each state in which such registration is required, except in such instances
in which the failure to obtain such registration could not reasonably be
expected to have a Material Adverse Effect, and (B) membership in FINRA, except,
in each case, where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (ii) cause each Broker-Dealer Subsidiary to
comply with all rules and regulations of the SEC, the FINRA and any equivalent
foreign self-regulatory body, in each case, applicable to it (including such
rules and regulations dealing with the maintenance of minimum Net Capital under
the Net Capital Rule), except, in each case, where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

6.09    Books and Records.

Each Loan Party shall, and shall cause each of its Subsidiaries to:

(a)    maintain proper books of record and account, in which full, true and
correct entries in conformity in all material respects with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Loan Party or such Subsidiary, as the case may be;
and

(b)    maintain such books of record and account in conformity in all material
respects with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over such Loan Party or such Subsidiary, as the case may
be.

6.10    Inspection Rights.

Each Loan Party shall, and shall cause each of its Subsidiaries to, permit
representatives and independent contractors of the Administrative Agent to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (to the extent the Borrower’s officers are
afforded a reasonable opportunity to participate), all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, that, (a) so long as no
Event of Default then exists, except for one collective visit per calendar year
(which shall be at the reasonable expense of the Borrower), all such visits and
inspections shall be at the sole expense of the Administrative Agent and such
visits and inspections shall occur no more frequently than semi-annually, and
(b) when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the reasonable expense of the Borrower at any time during
normal business hours and without advance notice.

6.11    Use of Proceeds.

The Borrower shall use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.

6.12    Material Contracts.

Except as could not reasonably be expected to have a Material Adverse Effect,
each Loan Party shall, and shall cause each of its Subsidiaries to, perform and
observe all the terms and provisions of each Material Contract to be performed
or observed by it, maintain each such Material Contract in full force and
effect, and enforce each such Material Contract in accordance with its terms.

 

79



--------------------------------------------------------------------------------

6.13    Covenant to Guarantee Obligations.

Within thirty (30) days (or such longer period of time as is agreed to by the
Administrative Agent in its sole discretion) after the acquisition or formation
of any Subsidiary (it being understood that any Subsidiary ceasing to be an
Excluded Subsidiary but remaining a Subsidiary shall be deemed to be the
acquisition of a Subsidiary for purposes of this Section 6.13), the Borrower
shall notify the Administrative Agent of the acquisition or formation thereof
and cause such Person (other than an Excluded Subsidiary) to become a Guarantor
hereunder by way of execution of a Joinder Agreement. In connection with the
foregoing, the Loan Parties shall deliver to the Administrative Agent, with
respect to each new Guarantor to the extent applicable, substantially the same
documentation required pursuant to Sections 4.01(b) and (f), Section 6.14 and,
upon the request of the Administrative Agent, favorable opinions of counsel to
such Person (which should cover, among other things, the legality, binding
effect and enforceability), all in form, content and scope satisfactory to the
Administrative Agent.

6.14    Covenant to Give Security.

Except with respect to Excluded Property, each Loan Party will cause (a) one
hundred percent (100%) of the issued and outstanding Equity Interests of each
Domestic Subsidiary (other than any CFC Holdco) directly owned by any Loan
Party, and (b) Equity Interests representing sixty-five percent (65%) of the
total combined voting power of all issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
one hundred percent (100%) of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each Foreign Subsidiary and each CFC Holdco directly owned by a Loan Party to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent, for the benefit of the Secured Parties, pursuant to the
terms and conditions of the Collateral Documents, together with opinions of
counsel and any filings and deliveries necessary in connection therewith to
perfect the security interests therein, all in form and substance reasonably
satisfactory to the Administrative Agent; provided, that, it is understood and
agreed that the Loan Parties shall not be required to cause the Administrative
Agent’s security interests on the Collateral to be perfected under the Laws of
the jurisdiction of organization of any Foreign Subsidiary unless and until, as
of any date of determination, either (as shown on the Compliance Certificate
delivered by the Borrower pursuant to Section 6.02(b)) (x) the Consolidated
Leverage Ratio for the Measurement Period most recently ended prior to such date
was greater than 1.75 to 1.00, or (y) Consolidated EBITDA was less than
$170,000,000 for the Measurement Period most recently ended prior to such date.
If either of the conditions specified in clauses (x) or (y) of the proviso set
forth in the immediately preceding sentence are satisfied, the Borrower shall be
required, at the Administrative Agent’s written request, to execute and deliver
(or cause the applicable Loan Party to execute and deliver) such pledge
agreements or other collateral documents in the applicable foreign
jurisdiction(s) as the Administrative Agent may reasonably determine to cause
the Administrative Agent’s security interest in the uncertificated Equity
Interests of any Material Foreign Subsidiary to be perfected under the laws of
such foreign jurisdiction, together with such opinions of counsel and other
deliverables as the Administrative Agent may reasonably request. It is
understood and agreed that the Loan Parties shall have one hundred eighty
(180) days (from the date of the Administrative Agent’s request) to comply with
the requirements of the immediately preceding sentence.

6.15    Further Assurances.

Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, the Loan Parties shall (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through

 

80



--------------------------------------------------------------------------------

the Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the provisions of the Loan Documents, (ii) to the
fullest extent permitted by applicable Law and required by Section 6.14, subject
any Loan Party’s properties, assets, rights or interests to the Liens now or
hereafter purported to be covered by any of the Collateral Documents,
(iii) subject to the express limitations set forth in Section 6.14, perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder, and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted to the Secured Parties
under any Loan Document or under any other instrument executed in connection
with any Loan Document to which any Loan Party is or is to be a party.

6.16    Anti-Corruption Laws; Sanctions.

Each Loan Party shall, and shall cause each of its Subsidiaries to, conduct its
business in compliance in all material respects with (a) the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions with jurisdiction over the
Borrower or any of its Subsidiaries, and (b) all applicable Sanctions. Each Loan
Party shall, and shall cause each of its Subsidiaries to, maintain policies and
procedures designed to promote and achieve compliance with (i) the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions with jurisdiction over the
Borrower or any of its Subsidiaries, and (ii) all applicable Sanctions.

6.17    Broker-Dealer Subsidiary Deposit Account.

The Borrower shall cause each Broker-Dealer Subsidiary to calculate its Net
Capital Overage as of the last day of each fiscal quarter, which calculation
shall be made in connection with such Broker-Dealer’s Quarterly FINRA Focus
Report, but in any event no later than thirty (30) days after the last day of
such fiscal quarter. If, as of the last day of any fiscal quarter, Net Capital
Overage is greater than $0, the Borrower shall cause each Broker-Dealer
Subsidiary with such Net Capital Overage to deposit such Net Capital Overage
promptly in the Broker-Dealer Subsidiary Deposit Account; provided, that, to the
extent that applicable Laws require FINRA approval with respect to any such
deposit, the Borrower’s obligations under this Section 6.17, including its
obligation to cause any Broker-Dealer Subsidiary to make any such deposits,
shall be conditioned upon the Borrower’s receipt of FINRA approval with respect
to each such deposit.

ARTICLE VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

7.01    Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

(a)    Liens pursuant to any Loan Document;

 

81



--------------------------------------------------------------------------------

(b)    Liens existing on the Closing Date and listed on Schedule 7.01, and any
renewals, replacements, refinancings, restructurings or extensions thereof;
provided, that, (i) the property covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with any such renewal, replacement,
refinancing, restructuring or extension of the underlying Indebtedness and by an
amount equal to any existing commitments unutilized under the underlying
Indebtedness, and (iii) the direct or any contingent obligor with respect
thereto is not changed;

(c)    Liens for Taxes not yet delinquent or which are being contested in
compliance with Section 6.04;

(d)    Liens securing carriers’, warehousemen’s, materialmen’s, landlords’,
workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other similar Liens
imposed by Law or pursuant to customary reservations or retentions of title
arising in the ordinary course of business, and which (i) do not in the
aggregate materially detract from the value of the property of the Borrower and
its Subsidiaries, taken as a whole, and do not materially impair the use thereof
in the operation of the business of the Borrower and its Subsidiaries, taken as
a whole, and (ii) if they secure obligations that are then due and unpaid, are
being contested in compliance with Section 6.04;

(e)    Liens (other than any Lien imposed by ERISA) (i) imposed by requirements
of Law or deposits made in connection therewith in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security legislation, or (ii) arising by virtue of
deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers; provided, that, (A) with respect to clauses
(i) and (ii), such Liens are for amounts not yet due and payable or delinquent
or, to the extent such amounts are so due and payable, such amounts are being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP, and (B) to the extent such Liens
are not imposed by requirements of Law, such Liens shall in no event encumber
any property other than cash and Cash Equivalents issued to support payment of
such obligations;

(f)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(g)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) or attachments, in each case, not
constituting an Event of Default;

(h)    Liens securing Indebtedness permitted under Section 7.02(c); provided,
that: (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness together with any accessions thereto and
proceeds thereof, and (ii) such Liens attach to such property concurrently with
or within one hundred eighty (180) days after the acquisition thereof;

(i)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business;

 

82



--------------------------------------------------------------------------------

(j)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents and investment property on deposit in
one or more accounts maintained by the Borrower or any Subsidiary, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements; provided, that, in no case
shall any such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

(k)    the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases or consignment of goods;

(l)    Liens created, incurred or assumed by any Broker-Dealer Subsidiary upon
assets owned by such Broker-Dealer Subsidiary or held for such Broker-Dealer
Subsidiary’s account to secure Indebtedness permitted under Section 7.02(g);

(m)    Liens securing Indebtedness permitted pursuant to Section 7.02(i);
provided, that, (i) such Lien is not created in contemplation of or in
connection with such acquisition, (ii) such Lien shall not apply to any other
property of the Borrower or any Subsidiary (other than improvements on the
property subject thereto and proceeds thereof), (iii) such Lien shall secure
only those obligations it secures on the date of acquisition, and (iv) such Lien
shall be subordinated to the Liens created pursuant to the Collateral Documents
on terms acceptable to the Administrative Agent;

(n)    licenses, sublicenses, leases or subleases granted to third Persons by
the Borrower or its Subsidiaries or to the Borrower or its Subsidiaries by a
third Person in the ordinary course of business not interfering in any material
respect with the business of the Borrower or any of its Subsidiaries;

(o)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition or an Investment permitted by
Section 7.03; provided, that, not more than ten (10%) of the purchase price in
respect of such letter of intent or purchase agreement has been deposited as a
cash earnest money deposit;

(p)    Liens on assets of Foreign Subsidiaries; provided, that, (i) such Liens
do not extend to, or encumber, assets that constitute Collateral, and (ii) such
Liens extending to the assets of any Foreign Subsidiary secure only Indebtedness
incurred by such Foreign Subsidiary pursuant to Section 7.02(n); and

(q)    other Liens not permitted by the foregoing clauses of this Section 7.01
securing Indebtedness or other obligations permitted pursuant to this Agreement
in an aggregate principal amount not to exceed $1,000,000 at any one time
outstanding; provided, that, no such Lien shall extend to or cover any
Collateral.

 

83



--------------------------------------------------------------------------------

7.02    Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a)    Indebtedness under the Loan Documents;

(b)    (i) Indebtedness outstanding on the Closing Date and listed on Schedule
7.02, and any renewals, replacements, refinancings, restructurings or extensions
thereof; provided, that, (A) the property that is collateral for such
Indebtedness is not changed, (B) the amount secured or benefited thereby is not
increased except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with any
such renewal, replacement, refinancing, restructuring or extension of the
underlying Indebtedness and by an amount equal to any existing commitments
unutilized under the underlying Indebtedness, and (C) the direct or any
contingent obligor with respect thereto is not changed; and (ii) unsecured
Indebtedness under the FRAM Notes;

(c)    Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations to finance the purchase of fixed or
capital assets within the limitations set forth in Section 7.01(h) and
refinancings, renewals, replacements, restructurings and extensions thereof;
provided, that, (i) the aggregate principal amount of all such Indebtedness for
all such Persons taken together shall not exceed $5,000,000 at any one time
outstanding, (ii) such Indebtedness when incurred shall not exceed the purchase
price of the asset(s) financed, and (iii) no such Indebtedness shall be
refinanced, renewed, replaced, restructured or extended for a principal amount
in excess of the principal balance outstanding thereon at the time of such
renewal, replacement, refinancing, restructuring or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and
reasonable fees and expenses, in each case, incurred in connection with any such
renewal, replacement, refinancing, restructuring or extension;

(d)    intercompany Indebtedness (“Intercompany Debt”) permitted under
Section 7.03; provided, that, in the case of Indebtedness owing by a Loan Party
to any Subsidiary that is not a Loan Party, (i) such Indebtedness shall be
subordinated to the Secured Obligations in a manner and to the extent reasonably
acceptable to the Administrative Agent, and (ii) such Indebtedness shall not be
prepaid unless no Default exists immediately prior to and after giving effect to
such prepayment;

(e)    obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided, that, (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a “market view,” and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

(f)    Guarantees with respect to Indebtedness of any Loan Party permitted under
this Section 7.02; provided, that, if the Indebtedness being Guaranteed is
subordinated to the Secured Obligations, such Guarantee shall be subordinated to
the Guaranty on terms at least as favorable to the Secured Parties as those
contained in the subordination of such Indebtedness;

(g)    Indebtedness incurred by Broker-Dealer Subsidiaries under customary terms
in the ordinary course of business; provided, that, if any such Indebtedness is
unsecured, the applicable Broker-Dealer Subsidiary holds, or will have the right
to hold pursuant to pending securities transactions and in accordance with
applicable laws and regulations, customer funds or unencumbered marketable
securities sufficient, at the time of the securities transaction which gave rise
to any such Indebtedness, to refinance such Indebtedness on a secured basis
using such securities as collateral;

 

84



--------------------------------------------------------------------------------

(h)    Indebtedness of any Broker-Dealer Subsidiaries or any direct or indirect
parent of any such Broker-Dealer Subsidiaries incurred to satisfy such
Broker-Dealer Subsidiary’s determination of any requirement imposed at any time
or from time to time by any Governmental Authority; provided, that, any such
Indebtedness is not outstanding for longer than forty-five (45) days;

(i)    Indebtedness of any Target acquired after the Closing Date in a Permitted
Acquisition to the extent existing at the time of such Permitted Acquisition;
provided, that, (i) such Indebtedness shall not have been incurred in
contemplation of such Permitted Acquisition, (ii) the Borrower shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving Pro Forma Effect to the acquisition of such
Indebtedness (and assuming for such purposes that such Indebtedness is fully
drawn), the Consolidated Leverage Ratio is at least 0.25 less than the ratio
required to be maintained at such time by Section 7.11(a), (iii) such
Indebtedness is unsecured Indebtedness or secured Indebtedness that is secured
only by assets of the Target and its Subsidiaries, and (iv) the aggregate
principal amount of such Indebtedness shall not exceed $25,000,000 at any time
outstanding (provided, further, that, the aggregate principal amount of such
Indebtedness that is secured Indebtedness shall not exceed $10,000,000 at any
time outstanding);

(j)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, that, such Indebtedness is extinguished within
five (5) Business Days of incurrence;

(k)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(l)    Indebtedness arising in connection with contingent indemnification
obligations of the Borrower and its Subsidiaries to financial institutions, in
each case to the extent entered into in the ordinary course of business and on
terms and conditions which are within the general parameters customary in the
banking industry, entered into to obtain cash management services or deposit
account overdraft protection services (in amount similar to those offered for
comparable services in the financial industry) or other services in connection
with the management or opening of deposit accounts or incurred as a result of
endorsement of negotiable instruments for deposit or collection purposes;

(m)    Indebtedness under performance, surety, appeal and return-of- money bonds
or with respect to workers’ compensation claims, self-insurance obligations, and
similar obligations, in each case incurred in the ordinary course of business;

(n)    Indebtedness incurred by Foreign Subsidiaries; provided, that, (i) the
Borrower shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving Pro Forma Effect to the incurrence
of such Indebtedness (and assuming for such purposes that such Indebtedness is
fully drawn), the Consolidated Leverage Ratio is at least 0.25 less than the
ratio required to be maintained at such time by Section 7.11(a), (ii) such
Indebtedness has a maturity date that is at least ninety-one (91) days after the
Maturity Date (and the terms of such Indebtedness shall not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the date that is ninety-one (91) days after the Maturity Date (other than
customary offers to repurchase upon a change of control, asset sale or casualty
event and customary acceleration rights after an event of default)), and
(iii) the aggregate principal amount of such Indebtedness shall not exceed
$10,000,000 at any time outstanding;

 

85



--------------------------------------------------------------------------------

(o)    Indebtedness under Secured Cash Management Agreements; and

(p)    other Indebtedness in an aggregate principal amount not exceeding
$5,000,000 at any time outstanding.

7.03    Investments.

Make or hold any Investments, except:

(a)    Investments held by the Borrower and its Subsidiaries in the form of cash
or Cash Equivalents (or any other Investments by a Broker-Dealer Subsidiary in
the ordinary course of business);

(b)    advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $2,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c)    (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the Closing Date, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties, and (iv) additional Investments by the Borrower and
its Subsidiaries in Subsidiaries that are not Loan Parties; provided, that, the
aggregate amount of all such Investments permitted pursuant to clause (c)(iv)
shall not exceed $5,000,000;

(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e)    Guarantees permitted by Section 7.02 (other than by reference to this
Section 7.03 (or any clause hereof));

(f)    Investments existing on the Closing Date (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03;

(g)    Permitted Acquisitions;

(h)    Investments in securities of trade creditors, customers and other
obligors in the ordinary course of business received in connection with the
settlement of debts, the satisfaction of judgments, settlements, compromises or
resolutions of litigation, arbitration or other disputes, upon foreclosure or
pursuant to any plan of reorganization or liquidation or similar arrangement
upon the bankruptcy or insolvency of such trade creditors, customers or other
obligors;

(i)    (i) Investments by any Loan Party or a Broker-Dealer Subsidiary in a
Broker-Dealer Subsidiary, and (ii) Investments by any Loan Party or any
Broker-Dealer Subsidiary in the form of the purchase by such Person of any
Investment held by a Broker-Dealer Subsidiary, in each case, with the intent of
permitting such Broker-Dealer Subsidiary to finance the working

 

86



--------------------------------------------------------------------------------

capital needs of such Broker-Dealer Subsidiary or to comply with requirements of
Section 7.19; provided, that, the aggregate amount of all such Investments
(other than Investments made to cause a Broker-Dealer Subsidiary to be in
compliance with Section 7.20) shall not exceed $50,000,000 at any one time
outstanding;

(j)    Swap Contracts permitted by Section 7.02(e);

(k)    Investments in joint ventures made after the Closing Date in an aggregate
amount not to exceed $5,000,000 at any one time outstanding;

(l)    good faith cash earnest money deposits in connection with any letter of
intent or purchase agreement with respect to a Permitted Acquisition or an
Investment permitted by this Section 7.03; provided, that, not more than ten
(10%) of the purchase price in respect of such letter of intent or purchase
agreement has been deposited as a cash earnest money deposit;

(m)    deposits in connection with obligations in respect of the performance of
bids, trade contracts (other than for Indebtedness), leases (other than
Capitalized Leases), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business for sums not more than ninety (90) days overdue or being contested in
good faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP;

(n)    deposits in the ordinary course of business consistent with past
practices to secure the performance of operating leases and payment of utility
contracts;

(o)    Investments arising out of the receipt by the Borrower or any of its
Subsidiaries of non-cash consideration for the sale of assets permitted under
Section 7.05; and

(p)    other Investments not otherwise permitted by this Section 7.03 in an
aggregate amount not to exceed $10,000,000 at any one time outstanding.

7.04    Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided, that, notwithstanding the foregoing provisions
of this Section 7.04 but subject to the terms of Sections 6.13 and/or 6.14: (a)
the Borrower may merge or consolidate with any of its Subsidiaries so long as
the Borrower shall be the continuing or surviving Person; (b) any Loan Party
other than the Borrower may merge or consolidate with any other Loan Party other
than the Borrower; (c) any Subsidiary that is not a Loan Party may be merged or
consolidated with or into any Loan Party so long as the continuing or surviving
Person is such Loan Party (or shall be a Person organized under the Laws of the
United States and shall become a Loan Party hereunder); (d) any Subsidiary that
is not a Loan Party may be merged or consolidated with or into any other
Subsidiary that is not a Loan Party; (e) the Borrower or any Subsidiary may
merge or consolidate with a Target or any Subsidiary of a Target in connection
with an Investment permitted pursuant to Section 7.03; provided, that, (i) if
the Borrower is a party to such merger or consolidation, the Borrower shall be
the continuing or surviving Person, and (ii) if a Loan Party other than the
Borrower is a party to such merger or consolidation, the continuing or surviving
Person shall be a Loan Party (or shall be a Person organized under the Laws of
the United Sates and shall become a Loan Party hereunder); (f) the Borrower and
any Subsidiary may engage in a Permitted Transfer, an Investment permitted by
Section 7.03 or make a Restricted Payment permitted by Section 7.06 (in each
case other than by reference to this Section 7.04

 

87



--------------------------------------------------------------------------------

(or any clause hereof)); and (g) any Subsidiary of the Borrower may be dissolved
or liquidated so long as (i) such dissolution or liquidation, as applicable,
could not reasonably be expected to have a Material Adverse Effect, and (ii) the
residual assets of such Subsidiary shall be transferred to its parent company
(provided, that, if the transferor thereof is a Loan Party, the transferee
thereof shall be a Loan Party).

7.05    Dispositions.

Make any Disposition, except:

(a)    Permitted Transfers;

(b)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d)    Dispositions permitted by Section 7.04;

(e)    Dispositions of property in a Sale and Leaseback Transaction that is
permitted by Section 7.13;

(f)    transfers of property subject to Involuntary Dispositions (if consensual,
upon receipt of the net cash proceeds of such Involuntary Disposition); and

(g)    other Dispositions so long as (i) no Default or Event of Default shall
have occurred and be continuing at the time of such Disposition or would result
therefrom, (ii) at least seventy-five percent (75%) of the consideration paid in
connection therewith shall be cash or Cash Equivalents paid contemporaneously
with consummation of the transaction and shall be in an amount not less than the
fair market value of the property disposed of (provided, that, for the purposes
of this clause (ii), any liabilities (as shown on the Borrower’s most recent
balance sheet provided hereunder) of the Borrower or the applicable Subsidiary
(other than liabilities that are by their terms subordinated to the Secured
Obligations) that are assumed by the transferee with respect to the applicable
Disposition and for which the Borrower and its Subsidiaries shall have been
validly released by all applicable creditors in writing (unless such release is
not required in order for the Borrower or the applicable Subsidiary to be fully
released for all of their obligations with respect to such Indebtedness) shall
be deemed to be cash), (iii) such transaction does not involve the sale or other
disposition of a minority Equity Interests in any wholly-owned Subsidiary,
(iv) such transaction does not involve a sale or other disposition of
receivables other than receivables owned by or attributable to other property
concurrently being disposed of in a transaction otherwise permitted under this
Section, and (v) the aggregate net book value of all of the assets sold or
otherwise Disposed of by the Loan Parties and their Subsidiaries in all such
transactions (A) occurring in any fiscal year shall not exceed $10,000,000, and
(B) occurring after the Closing Date shall not exceed $20,000,000.

 

88



--------------------------------------------------------------------------------

7.06    Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a)    each Subsidiary may make Restricted Payments to the Borrower or any
Guarantor;

(b)    pro rata dividends or other distributions made by a Subsidiary that is
not a wholly owned Subsidiary to minority stockholders (or owners of an
equivalent interest in the case of a Subsidiary that is an entity other than a
corporation);

(c)    so long as no Default or Event of Default shall have occurred and be
continuing at the time of such Restricted Payment or would result therefrom, the
Borrower and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the Qualified Capital Stock of such Person;

(d)    with respect to an equity award granted pursuant to an equity incentive
compensation plan to any current or former director, employee, independent
contractor or other service provider, the Borrower or any of its Subsidiaries
may (i) withhold Equity Interests to satisfy any applicable withholding tax
obligations, in an amount not to exceed $50,000,000 in the aggregate in any
fiscal year (calculated based on the value when the tax obligation arises), and
(ii) on a cashless basis, withhold Equity Interests to satisfy any applicable
exercise or purchase price; and

(e)    the Borrower or any Subsidiary may make any Restricted Payment; provided,
that, (i) the Borrower shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating that, upon giving Pro Forma Effect to
such Restricted Payment, the Consolidated Leverage Ratio is at least 0.25 less
than the ratio required to be maintained at such time by Section 7.11(a), and
(ii) no Default or Event of Default shall have occurred and be continuing at the
time of such Restricted Payment or would result therefrom.

7.07    Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business that is reasonably related, ancillary or complementary thereto
or a reasonable extension thereof.

7.08    Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital (i) by any Loan Party to any other Loan Party, or (ii) by any Subsidiary
that is not a Loan Party to any Loan Party or any other Subsidiary,
(b) transfers of cash and assets (i) by any Loan Party to any other Loan Party,
or (ii) by any Subsidiary to any Loan Party or any other Subsidiary,
(c) intercompany transactions (i) expressly permitted by Section 7.02,
Section 7.03, Section 7.04, Section 7.05 or Section 7.06 (other than by
reference to this Section 7.08 (or any clause hereof)), or (ii) solely among the
Loan Parties and the Subsidiaries, (d) reasonable and customary officer,
director and employee compensation (including bonuses) and other benefits
(including retirement, health, stock option and other benefit plans) and
reasonable indemnification and severance arrangements, in each case in the
ordinary course of business, (e) issuances of Qualified Capital Stock of the
Borrower to any officer, director, or employee of the Borrower or any of its
Subsidiaries, (f) the Borrower or the Subsidiaries may provide customary
corporate and cash management services to the Subsidiaries, and (g) except as
otherwise specifically prohibited in this Agreement, other transactions which
are entered into on terms and conditions substantially as favorable to such
Person as would be obtainable by it in a comparable arms-length transaction with
a Person other than an officer, director or Affiliate.

 

89



--------------------------------------------------------------------------------

7.09    Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) to act as a Loan Party,
(ii) make Restricted Payments to any Loan Party, (iii) pay any Indebtedness or
other obligation owed to any Loan Party, (iv) make loans or advances to any Loan
Party, or (v) create any Lien upon any of their properties or assets, whether
now owned or hereafter acquired to secure the Secured Obligations, or
(b) requires the grant of any Lien on property for any obligation if a Lien on
such property is given as security for the Secured Obligations, except (A) any
such restrictions and conditions imposed by this Agreement or by any Loan
Document, (B) in the case of clause (a)(v) only, for any document or instrument
governing secured Indebtedness incurred pursuant to Section 7.02(c) (provided,
that, any such restriction contained therein relates only to the asset or assets
securing such Indebtedness), (C) customary restrictions and conditions contained
in agreements relating to the Disposition of any property (including the Equity
Interests in any Subsidiary) pending such Disposition, provided, that, such
restrictions and conditions apply only to the property that is to be sold (and
the property owned by any Person whose Equity Interests are to be sold) and such
Disposition is permitted under Section 7.05, (D) restrictions and conditions
imposed on any Foreign Subsidiary by the terms of any Indebtedness of such
Foreign Subsidiary permitted to be incurred under Section 7.02, (E) any
instrument governing Indebtedness assumed in connection with any Permitted
Acquisition, which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person or the
properties or assets of the Person so acquired, (F) customary provisions in
leases and other contracts restricting the assignment thereof, and
(G) restrictions imposed by applicable Law.

7.10    Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.11    Financial Covenants.

(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any Measurement Period ending as of the end of any fiscal quarter of
the Borrower to be greater than 2.00 to 1.00.

(b)    Consolidated EBITDA. Permit Consolidated EBITDA as of the end of any
Measurement Period ending as of the end of any fiscal quarter of the Borrower to
be less than $150,000,000.

7.12    Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Organization; Form of Entity and Accounting Changes.

(a)    Amend any of its Organization Documents in any manner materially adverse
to the Lenders;

(b)    change its fiscal year without the prior written consent of the
Administrative Agent;

(c)    without providing ten (10) days prior written notice to the
Administrative Agent (or such extended period of time as agreed to by the
Administrative Agent), change its name, state of organization, form of
organization or principal place of business; or

 

90



--------------------------------------------------------------------------------

(d)    make any material change in accounting policies or reporting practices,
except as required by GAAP.

7.13    Sale and Leaseback Transactions.

Enter into any Sale and Leaseback Transaction (except that the Borrower and its
Subsidiaries may sell fixed or capital assets within one hundred eighty
(180) days of the purchase thereof to the lender of any Indebtedness (or any
Affiliate thereof) incurred in reliance on Section 7.02(c), in each case, in
order to finance the purchase of such fixed or capital assets in reliance on
Sections 7.02(c) and 7.01(h) and the lease-back of such fixed or capital assets
by the Borrower or the applicable Subsidiary).

7.14    Prepayments, Etc. of Indebtedness.

(a)    Prepay, redeem, purchase, defease or otherwise satisfy or obligate itself
to do so prior to the scheduled maturity thereof in any manner (including by the
exercise of any right of setoff) (i) any subordinated Indebtedness, or (ii) the
FRAM Notes; provided, that, the Borrower shall be permitted to make prepayments
under the FRAM Notes, so long as (A) no Default or Event of Default shall have
occurred and be continuing at the time of such prepayment or would result
therefrom, and (B) the Borrower shall have delivered to the Administrative Agent
a Pro Forma Compliance Certificate demonstrating that, upon giving Pro Forma
Effect to such prepayment, the Consolidated Leverage Ratio is at least 0.25 less
than the ratio required to be maintained at such time by Section 7.11(a).

(b)    Make any payment in violation of any subordination, standstill or
collateral sharing terms of or governing any Indebtedness, except the prepayment
of the Credit Extensions in accordance with the terms of this Agreement.

7.15    Amendment, Etc. of Indebtedness.

Amend or modify, or permit the amendment or modification of, any provision of
the documentation governing any subordinated Indebtedness or the FRAM Notes, in
any case in any manner that is adverse in any material respect to the interests
of the Lenders.

7.16    Ownership of Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary,
(a) establish, create or acquire any additional Subsidiaries without the prior
written consent of the Administrative Agent; provided, that, without such
consent, the Borrower may (i) establish or create one or more wholly-owned
Subsidiaries of the Borrower, or (ii) acquire one or more Subsidiaries, so long
as, in each case, Sections 6.13 and/or 6.14 shall be complied with to the extent
required by such Sections, (b) permit any Loan Party or any Subsidiary of any
Loan Party to issue or have outstanding any shares of Disqualified Capital
Stock, or (c) create, incur, assume or suffer to exist any Lien on any Equity
Interests of any Subsidiary, except for Permitted Liens.

7.17    Sanctions.

Directly or, to the knowledge of the Borrower, indirectly, use any Credit
Extension or the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such Credit Extension or the proceeds of any Credit
Extension to any Person, to fund any activities of or business with any Person,
or in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any Person (including any Person participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer or otherwise) of Sanctions.

 

91



--------------------------------------------------------------------------------

7.18    Anti-Corruption Laws.

Directly or, to the knowledge of the Borrower, indirectly, use any Credit
Extension or the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010 and other similar anti-corruption legislation in other jurisdictions
having jurisdiction over the Borrower or any of its Subsidiaries.

7.19    Broker-Dealer Subsidiaries.

Permit the Net Capital of any Broker-Dealer Subsidiary at any time to be less
than the amount required by applicable Law.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default.

Any of the following shall constitute an “Event of Default”:

(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three (3) Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), (b) or (c), 6.05(a)
(solely with respect to the Borrower), 6.10, 6.11 or Article VII; or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier to occur of: (i) a Responsible
Officer of the Borrower becoming aware of such failure, and (ii) written notice
thereof being provided to the Borrower by the Administrative Agent or any
Lender; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be materially
incorrect or misleading (or, if any such representation, warranty, certification
or statement of fact is qualified by materiality or Material Adverse Effect,
incorrect or misleading in any respect) when made or deemed made; or

(e)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness

 

92



--------------------------------------------------------------------------------

hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded; or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded (provided,
that, this clause (B) shall not apply to secured Indebtedness that becomes due
as a result of the Disposition or Involuntary Disposition of the property or
assets securing such Indebtedness, if such Disposition or Involuntary
Disposition is permitted hereunder and under the documents providing for such
Indebtedness and such Indebtedness is repaid when required under the documents
providing for such Indebtedness), or (ii) there occurs under any Swap Contract
an Early Termination Date (as defined in such Swap Contract) resulting from
(A) any event of default under such Swap Contract as to which a Loan Party or
any Subsidiary thereof is the Defaulting Party (as defined in such Swap
Contract), or (B) any Termination Event (as so defined) under such Swap Contract
as to which a Loan Party or any Subsidiary thereof is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by such Loan
Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

(f)    Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undismissed,
undischarged or unstayed for sixty (60) consecutive calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) consecutive calendar
days, or an order for relief is entered in any such proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and remains unsatisfied, not released,
not vacated or not fully bonded within thirty (30) consecutive days after its
issue or levy; or

(h)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon

 

93



--------------------------------------------------------------------------------

such judgment or order, or (B) there is a period of thirty (30) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect unless such judgment has been dismissed or
vacated; or

(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate annual amount in excess of the
Threshold Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or

(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations,
ceases to be in full force and effect; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason cease to create
a valid and perfected first priority Lien (subject to Permitted Liens) on the
Collateral purported to be covered thereby, or any Loan Party shall assert the
invalidity of such Liens; or

(l)    Change of Control. There occurs any Change of Control; or

(m)    Subordination; Invalidity of Subordination Provisions. Any of the
subordination, standstill, payover and insolvency related provisions of any of
the documents governing any subordinated Indebtedness (the “Subordination
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable subordinated Indebtedness, or (ii) the Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Secured Parties, or (C) that all payments of principal of or premium and
interest on the applicable subordinated Indebtedness, or realized from the
liquidation of any property of any Loan Party, shall be subject to any of the
Subordination Provisions.

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Administrative Agent (with
the approval of requisite Lenders (in their sole discretion) as determined in
accordance with Section 11.01); and once an Event of Default occurs under the
Loan Documents, then such Event of Default will continue to exist until it is
expressly waived by the requisite Lenders or by the Administrative Agent with
the approval of the requisite Lenders, as required hereunder in Section 11.01.

 

94



--------------------------------------------------------------------------------

8.02    Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a)    declare the Revolving Commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity;

provided, that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03    Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Secured Obligations
then due, any amounts received on account of the Secured Obligations shall,
subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer arising under the Loan Documents and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

 

95



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements and to the
to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14, in each case ratably among the
Administrative Agent, the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above. Excluded
Swap Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Secured Obligations otherwise set forth above in this Section.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01    Appointment and Authority.

(a)    Appointment. Each of the Lenders and the L/C Issuer hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and, except as provided in
Section 9.06 and the first sentence of Section 9.11, neither the Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

96



--------------------------------------------------------------------------------

(b)    Collateral Agent. The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacities as a potential Hedge Bank and a potential Cash Management
Bank) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

9.02    Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

9.03    Exculpatory Provisions.

(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that, the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

97



--------------------------------------------------------------------------------

(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

(b)    Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02), or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or the L/C Issuer.

(c)    Neither the Administrative Agent nor any of its Related Parties have any
duty or obligation to any Lender or participant or any other Person to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04    Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. For purposes of determining compliance
with the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections.

 

98



--------------------------------------------------------------------------------

9.05    Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Revolving Facility as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06    Resignation of Administrative Agent.

(a)    Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States; provided, that, (i) the consent of the Borrower shall not be
unreasonably withheld if such successor is a commercial bank with a combined
capital and surplus of at least $5,000,000,000, and (ii) the consent of the
Borrower shall not be required if an Event of Default has occurred and is
continuing at the time of such appointment. If no such successor shall have been
so appointed by the Required Lenders (with the consent of the Borrower, to the
extent such consent is required) and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, that, in no event shall any successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)    Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and,
with the consent of the Borrower (such consent not to be unreasonably withheld
or delayed), appoint a successor; provided, that, (i) the consent of the
Borrower shall not be unreasonably withheld if such successor is a commercial
bank with a combined capital and surplus of at least $5,000,000,000, and
(ii) the consent of the Borrower shall not be required if an Event of Default
has occurred and is continuing at the time of such appointment. If no such
successor shall have been so appointed by the Required Lenders (with the consent
of the Borrower, to the extent such consent is required) and shall have accepted
such appointment within thirty (30) days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

99



--------------------------------------------------------------------------------

(c)    Effect of Resignation or Removal. With effect from the Resignation
Effective Date or the Removal Effective Date (as applicable), (i) the retiring
or removed Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring or
removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed), and
(ii) except for any indemnity payments or other amounts then owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (A) while the retiring or removed Administrative Agent
was acting as Administrative Agent, and (B) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (1) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Secured Parties, and
(2) in respect of any actions taken in connection with transferring the agency
to any successor Administrative Agent.

(d)    L/C Issuer. Any resignation or removal by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer. If Bank of America resigns as an L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). Upon the
appointment by the Borrower of a successor L/C Issuer hereunder (which successor
shall in all cases be a Lender other than a Defaulting Lender), (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, as applicable, (ii) the
retiring L/C Issuer shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

9.07    Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to

 

100



--------------------------------------------------------------------------------

enter into this Agreement. Each Lender and the L/C Issuer also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08    No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Arranger, a Lender or the L/C
Issuer hereunder.

9.09    Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, and 11.04) allowed in such judicial
proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition

 

101



--------------------------------------------------------------------------------

vehicles) all or any portion of the Collateral (a) at any sale thereof conducted
under the provisions of the Bankruptcy Code of the United States, including
under Sections 363, 1123 or 1129 of the Bankruptcy Code of the United States, or
any similar Laws in any other jurisdictions to which a Loan Party is subject, or
(b) at any other sale or foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable Law. In connection with any such credit bid and purchase, the Secured
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid on a ratable basis (with Secured Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided, that, any actions
by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 11.01),
and (iii) to the extent that Secured Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Secured
Obligations assigned to the acquisition vehicle exceeds the amount of debt
credit bid by the acquisition vehicle or otherwise), such Secured Obligations
shall automatically be reassigned to the Lenders pro rata and the Equity
Interests and/or debt instruments issued by any acquisition vehicle on account
of the Secured Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10    Collateral and Guaranty Matters.

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 11.01;

(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(h); and

(c)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

 

102



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11    Secured Cash Management Agreements and Secured Hedge Agreements.

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements except to the extent expressly provided
herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements in the case of a
Facility Termination Date.

9.12    ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments or
this Agreement;

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement;

 

103



--------------------------------------------------------------------------------

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Revolving Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Revolving Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14, and
(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement; or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) clause (a)(i) above is true with respect
to a Lender, or (2) a Lender has provided another representation, warranty and
covenant in accordance with clause (a)(iv), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Revolving Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any other Loan Document or any
documents related hereto or thereto).

ARTICLE X

CONTINUING GUARANTY

10.01    Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all obligations (including the
Obligations), whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, of the Borrower or any of its
Subsidiaries to the Secured Parties, arising hereunder or under any other Loan
Document, any Secured Cash Management Agreement or any Secured Hedge Agreement
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all reasonable and documented costs, attorneys’ fees
and expenses incurred by the Secured Parties in connection with the collection
or enforcement thereof) (for each Guarantor, subject to the proviso in this
sentence, its “Guaranteed Obligations”); provided, that, (a) the Guaranteed
Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor, and (b) the liability of each Guarantor individually
with respect to this Guaranty shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any applicable state law. The Administrative Agent’s
books and records showing the amount of the Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon each Guarantor,
and conclusive for the

 

104



--------------------------------------------------------------------------------

purpose of establishing the amount of the Secured Obligations. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Secured Obligations or any instrument or agreement evidencing any Secured
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Secured Obligations which might otherwise
constitute a defense to the obligations of the Guarantors, or any of them, under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.

10.02    Rights of Lenders.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Secured Obligations; provided, that, no provision
of this Section 10.02 will permit the Administrative Agent to amend any Loan
Document that requires the consent of any Guarantor without the prior written
consent of such Guarantor. Without limiting the generality of the foregoing,
each Guarantor consents to the taking of, or failure to take, any action which
might in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

10.03    Certain Waivers.

Each Guarantor waives: (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Secured Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations.

10.04    Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

 

105



--------------------------------------------------------------------------------

10.05    Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations (other than contingent
indemnification Secured Obligations for which no claim has been asserted) and
any amounts payable under this Guaranty have been paid and performed in full and
the Revolving Facility is terminated. If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Secured Obligations, whether matured
or unmatured.

10.06    Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Secured Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

10.07    Stay of Acceleration.

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

10.08    Condition of Borrower.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

10.09    Appointment of Borrower.

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, L/C Issuer or a Lender to
the Borrower shall be deemed delivered to each Loan Party, and (c) the
Administrative Agent, L/C Issuer or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of each of the Loan Parties.

 

106



--------------------------------------------------------------------------------

10.10    Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

10.11    Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations (other than contingent indemnification Secured Obligations
for which no claim has been asserted) have been paid and performed in full. Each
Loan Party intends this Section to constitute, and this Section shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

ARTICLE XI

MISCELLANEOUS

11.01    Amendments, Etc.

Subject to Section 3.03(c), no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and the Borrower or the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, that, no such amendment, waiver or consent
shall:

(a)    extend or increase the Revolving Commitment of any Lender (or reinstate
any Revolving Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender (it being understood and agreed that a waiver of
any condition precedent in Section 4.02 or of any Default is not considered an
extension or increase in the Revolving Commitment of any Lender);

(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under such other Loan Document without the written
consent of each Lender entitled to such payment; provided, that, only the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrower to pay interest or Letter of Credit Fees at the Default Rate;

 

107



--------------------------------------------------------------------------------

(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, that, only the consent of the Required Lenders shall be
necessary to amend (i) the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate, or (ii) any financial covenant hereunder (or any defined term used
therein), even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(d)    change Section 8.03, Section 2.13 or Section 2.14 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;

(e)    change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or thereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

(f)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(g)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

(h)    release the Borrower or permit the Borrower to assign or transfer any of
its rights or obligations under this Agreement or the other Loan Documents
without the consent of each Lender;

provided, further, that, notwithstanding anything herein to the contrary: (i) no
amendment, waiver or consent shall, unless in writing and signed by the L/C
Issuer in addition to the Lenders required above, affect the rights or duties of
the L/C Issuer under this Agreement or any Issuer Document relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iii) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; (iv) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (A) the
Revolving Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender, and (B) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender, that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender;
(v) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein; (vi) the Required
Lenders shall determine whether or not to allow a Loan Party to use cash

 

108



--------------------------------------------------------------------------------

collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders; (vii) in order to
implement any increase in the Revolving Facility in accordance with
Section 2.16, this Agreement and any other Loan Document may be amended for such
purpose (but solely to the extent necessary to implement such increase and
otherwise in accordance with Section 2.16) by the Loan Parties, the
Administrative Agent and each lender providing a portion of such increase;
(viii) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent, each Loan Parties and
the relevant Lenders providing such additional credit facilities to add one or
more additional credit facilities to this Agreement, to permit the extensions of
credit from time to time outstanding hereunder and the accrued interest and fees
in respect thereof to share ratably in the benefits of this Agreement and the
other Loan Documents with the Loans and the accrued interest and fees in respect
thereof and to include appropriately the Lenders holding such credit facilities
in any determination of the Required Lenders; (ix) if following the Closing
Date, the Administrative Agent and the Borrower shall have jointly identified an
inconsistency, obvious error or omission, in each case, of a technical or
immaterial nature, in any provision of the Loan Documents, then the
Administrative Agent and the Loan Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof; and (x) as to any amendment, amendment and
restatement or other modifications otherwise approved in accordance with this
Section 11.01, it shall not be necessary to obtain the consent or approval of
any Lender that, upon giving effect to such amendment, amendment and restatement
or other modification, would have no Revolving Commitment or outstanding Loans
so long as such Lender receives payment in full of the principal of and interest
accrued on each Loan made by, and all other amounts owing to, such Lender or
accrued for the account of such Lender under this Agreement and the other Loan
Documents at the time such amendment, amendment and restatement or other
modification becomes effective.

11.02    Notices; Effectiveness; Electronic Communications.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 11.02(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i)    if to the Borrower or any other Loan Party, the Administrative Agent or
the L/C Issuer, to the address, fax number, e-mail address or telephone number
specified for such Person on Schedule 1.01(a); and

(ii)    if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in Section 11.02(b) shall be effective as provided in Section 11.02(b).

 

109



--------------------------------------------------------------------------------

(b)    Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders and the L/C Issuer hereunder may be delivered
or furnished by electronic communication (including e-mail, FPML messaging and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that, the foregoing shall not apply to notices
to any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, the L/C Issuer or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided, that,
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent or the Borrower, as applicable, otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgment), and (ii) notices and
other communications posted to an Internet or intranet website shall be deemed
received by the intended recipient upon the sender’s receipt of an
acknowledgement by the intended recipient (such as by the “return receipt
requested” function, as available, return email address or other written
acknowledgement) indicating that such notice or communication is available and
identifying the website address therefor; provided, that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet, except in each case for any such
losses, claims, damages, liabilities, or related expenses as are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party.

(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent
and the L/C Issuer may change its address, fax number or telephone number or
e-mail address for notices and other communications hereunder by notice to the
other parties hereto. Each Lender may change its address, fax number or
telephone number or e-mail address for notices and other

 

110



--------------------------------------------------------------------------------

communications hereunder by notice to the Borrower, the Administrative Agent and
the L/C Issuer. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, fax number and e-mail
address to which notices and other communications may be sent, and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one (1) individual at or on behalf of such Public Lender to at
all times have selected the “Private Side Information” or similar designation on
the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable Law, including United States federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States federal or state securities laws.

(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic notices, Loan
Notices, Letter of Credit Applications and Notices of Loan Prepayment)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03    No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, that, the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; provided, further, that, if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to

 

111



--------------------------------------------------------------------------------

the Administrative Agent pursuant to Section 8.02, and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

11.04    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent) or any Lender (including
the reasonable and documented fees, charges and disbursements of counsel for any
Lender) (provided, that, the reasonable and documented out-of-pocket expenses of
any Lender (including the reasonable and documented fees, charges and
disbursements of counsel for such Lender) for which the Loan Parties shall be
required to pay pursuant to this Section 11.04(a)(i) shall not exceed $5,000 for
any such Lender), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Lender or the L/C Issuer (including the reasonable and documented fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all reasonable fees and time charges for attorneys
who may be employees of the Administrative Agent, any Lender or the L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and the L/C
Issuer and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable and documented fees, charges and disbursements of any counsel for
any Indemnitee (including the reasonable and documented fees, charges and
disbursements of (x) one primary counsel to the Indemnitees taken as a whole,
(y) in the case of any actual or potential conflict of interest, one additional
counsel to each group of similarly situated Indemnitees, (z) if and to the
extent necessary (as determined by the Administrative Agent in its reasonable
discretion), of special counsel in each relevant specialty and one local counsel
in each relevant jurisdiction (and, in the case of any actual or potential
conflict of interest, additional special and local counsel, as applicable))),
and shall indemnify and hold harmless each Indemnitee from all reasonable fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the

 

112



--------------------------------------------------------------------------------

other Loan Documents (including in respect of any matters addressed in
Section 3.01), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to a Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided, that, such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction, or (z) arise out of any claim, actions, suits,
inquiries, litigation, investigation or proceeding that does not involve an act
or omission of the Borrower or any of its Subsidiaries or Affiliates and that is
brought by an Indemnitee against any other Indemnitee (other than any claim,
actions, suits, inquiries, litigation, investigation or proceeding against an
Indemnitee in its capacity as or in fulfilling its role as the Administrative
Agent, the Arranger, the L/C Issuer or any similar role under the Loan
Documents). This Section 11.04(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under Section 11.04(a) or
(b) to be paid by it to the Administrative Agent (or any sub-agent thereof), the
L/C Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided, that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or the L/C Issuer in connection
with such capacity. The obligations of the Lenders under this Section 11.04(c)
are subject to the provisions of Section 2.12(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in Section 11.04(b) shall be liable for any
damages arising from the use by unintended

 

113



--------------------------------------------------------------------------------

recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except for
direct or actual damages determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Indemnitee’s gross
negligence, bad faith or willful misconduct.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.

(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(d) shall survive the resignation of the Administrative Agent and
the L/C Issuer, the replacement of any Lender, and the Facility Termination
Date.

11.05    Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the Facility Termination Date.

11.06    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.06(b), (ii)
by way of participation in accordance with the provisions of Section 11.06(d),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 11.06(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 11.06(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

114



--------------------------------------------------------------------------------

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Revolving
Commitment and the Loans (including for purposes of this Section 11.06(b),
participations in L/C Obligations) at the time owing to it); provided, that, any
such assignment shall be subject to the following conditions:

(i)    Minimum Amounts.

(A)    In the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and/or the Loans at the time owing to it
or contemporaneous assignments to related Approved Funds (determined after
giving effect to such assignments) that equal at least the amount specified in
Section 11.06(b)(i)(B) in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned.

(B)    In any case not described in Section 11.06(b)(i)(A), the aggregate amount
of the Revolving Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Revolving Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Revolving Commitment assigned.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 11.06(b)(i)(B) and, in addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided, that, the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received written notice thereof;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of a Lender, or an Approved Fund with respect to a Lender;
and

(C)    the consent of the L/C Issuer shall be required for any assignment.

 

115



--------------------------------------------------------------------------------

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided, that,
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon), and (B) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.06(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment);
provided, that, except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

 

116



--------------------------------------------------------------------------------

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Revolving Commitment of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person), a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided, that, (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01 that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 (subject to the requirements and limitations therein, including the
requirements under Section 3.01(f) (it being understood that the documentation
required under Section 3.01(f) shall be delivered to the Lender who sells the
participation)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.06(b); provided, that, such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under Section 11.06(b), and (B) shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided, that, such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal

 

117



--------------------------------------------------------------------------------

amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided, that, no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
that, no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)    Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Revolving Commitment and Revolving Loans pursuant to Section 11.06(b), Bank of
America may, upon thirty (30) days’ notice to the Borrower and the Lenders,
resign as L/C Issuer. In the event of any such resignation as L/C Issuer, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer hereunder; provided, that, no failure by the Borrower to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer. If Bank
of America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). Upon the appointment of a successor L/C
Issuer, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, and (ii) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

11.07    Treatment of Certain Information; Confidentiality.

(a)    Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates, its auditors and to its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and shall have a legal obligation to, or
agree to, keep such Information confidential), (ii) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (iii) to the extent
required by applicable Laws or regulations or by any subpoena or similar legal
process, (iv) to any other party hereto, (v) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to

 

118



--------------------------------------------------------------------------------

this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (vi) subject to an agreement containing provisions substantially
the same as those of this Section, to (A) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (B) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to any Loan Party and its obligations, this Agreement or
payments hereunder, (vii) on a confidential basis (A) to any rating agency in
connection with rating any Loan Party or its Subsidiaries or the credit
facilities provided hereunder, (B) the provider of any Platform or other
electronic delivery service used by the Administrative Agent and/or the L/C
Issuer to deliver Borrower Materials or notices to the Lenders, or (C) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (viii) with the prior written consent of
the Borrower, or (ix) to the extent the Information (A) becomes publicly
available other than as a result of a breach of this Section, or (B) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower or any Subsidiary. For purposes of this Section, “Information”
means all information received from any Loan Party or any Subsidiary relating to
any Loan Party or any Subsidiary or any of their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender or the L/C Issuer on a nonconfidential basis prior to disclosure by any
Loan Party or any Subsidiary, provided, that, in the case of information
received from any Loan Party or any Subsidiary after the Closing Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Revolving Facility.

(b)    Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuer acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information, and (iii) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.

(c)    Press Releases. The Loan Parties and their Affiliates agree that they
will not in the future issue any press releases or other public disclosure using
the name of the Administrative Agent or any Lender or their respective
Affiliates or referring to this Agreement or any of the Loan Documents without
the prior written consent of the Administrative Agent, unless (and only to the
extent that) the Loan Parties or such Affiliate is required to do so under law
and then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure.

(d)    Customary Advertising Material. The Loan Parties consent to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Loan Parties.

 

119



--------------------------------------------------------------------------------

11.08    Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, the L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured, secured or unsecured, or are owed to a branch, office or Affiliate
of such Lender or the L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided, that, the failure to give such notice
shall not affect the validity of such setoff and application.

11.09    Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10    Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.

 

120



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

11.11    Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or such Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force until the Facility Termination Date.

11.12    Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby, and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or the L/C Issuer, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

11.13    Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided, that:

(a)    the Borrower shall have paid or caused to be paid to the Administrative
Agent the assignment fee (if any) specified in Section 11.06(b);

(b)    such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

121



--------------------------------------------------------------------------------

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)    such assignment does not conflict with applicable Laws; and

(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR

 

122



--------------------------------------------------------------------------------

PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c)    WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15    Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.16    Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under the Guaranty, to the payment in full in cash of all Secured Obligations.
If the Secured Parties so request, any such obligation or indebtedness of any
such other Loan Party to the Subordinating Loan Party shall be enforced and
performance received by the Subordinating Loan Party as trustee for the Secured
Parties and the proceeds thereof shall be paid over to the Secured Parties on
account of the Secured Obligations, but without reducing or affecting in any
manner the liability of the Subordinating Loan Party under this Agreement.
Without limitation of the foregoing, so long as no Default has occurred and is
continuing, the Loan Parties may make and receive payments with respect to
Intercompany Debt; provided, that, in the event that any Loan Party receives any
payment of any Intercompany Debt at a time when such payment is prohibited by
this Section, such payment shall be held by such Loan Party, in trust for the
benefit of, and shall be paid forthwith over and delivered, upon written
request, to the Administrative Agent.

 

123



--------------------------------------------------------------------------------

11.17    No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a)(i) the arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arranger, the Lenders and any Affiliates thereof are
arm’s-length commercial transactions between the Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent,
the Arranger, the Lenders and their respective Affiliates (each, solely for
purposes of this Section, a “Lender”), on the other hand, (ii) each of the
Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) each of the Lenders
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person, and (ii) no Lender has any
obligation to the Borrower, any other Loan Party, or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) the Lenders may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and
each other Loan Party hereby waives and releases any claims that it may have
against any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transactions contemplated
hereby.

11.18    Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided, that, notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, that, without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by such manually
executed counterpart.

11.19    USA PATRIOT Act Notice.

Each Lender that is subject to the Patriot Act (as hereinafter defined), the L/C
Issuer and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-

 

124



--------------------------------------------------------------------------------

56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender, the L/C Issuer or the Administrative
Agent, as applicable, to identify each Loan Party in accordance with the Patriot
Act. The Loan Parties agree to, promptly following a request by the
Administrative Agent, the L/C Issuer or any Lender, provide all such other
documentation and information that the Administrative Agent, the L/C Issuer or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation.

11.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender or the L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or the L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by: (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or the L/C Issuer that is an EEA Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
Write-Down and Conversion Powers of any EEA Resolution Authority.

11.21    Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree, with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States), that in the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be

 

125



--------------------------------------------------------------------------------

exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

11.22    Releases of Collateral and Guarantors.

The Administrative Agent agrees, for the benefit of the Borrower and the other
Loan Parties, to:

(a)    release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing by the Required Lenders in accordance with Section 11.01;

(b)    subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(h); and

(c)    release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

In addition, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 11.22.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

126



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     HOULIHAN LOKEY, INC.,     a Delaware corporation     By:  

/s/ J. Lindsey Alley

    Name:   J. Lindsey Alley     Title:   Chief Financial Officer GUARANTORS:  
  HOULIHAN LOKEY FINANCIAL ADVISORS, INC.,     a California corporation     By:
 

/s/ J. Lindsey Alley

    Name:   J. Lindsey Alley     Title:   Chief Financial Officer

 

[Signature Page to Credit Agreement - Houlihan Lokey]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     as the Administrative Agent
    By:  

/s/ Kevin L. Ahart

    Name:   Kevin L. Ahart     Title:   Vice President

 

[Signature Page to Credit Agreement - Houlihan Lokey]



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.,     as a Lender and L/C Issuer     By:  

/s/ David R. Barney

    Name:   David R. Barney     Title:   Senior Vice President

 

[Signature Page to Credit Agreement - Houlihan Lokey]



--------------------------------------------------------------------------------

    CITY NATIONAL BANK,     as a Lender     By:  

/s/ Camilla Walker

    Name:   Camilla Walker     Title:   Vice President

 

[Signature Page to Credit Agreement - Houlihan Lokey]